Exhibit 10.1

 

 

[g184341ke01i001.jpg]

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

August 10, 2012

 

among

 

DECKERS OUTDOOR CORPORATION,

as the Borrower,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent

 

COMERICA BANK

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Co-Syndication Agents

 

BANK OF AMERICA, N.A.

COMPASS BANK,

FIFTH THIRD BANK

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner

 

J.P. MORGAN SECURITIES LLC

and

COMERICA BANK,
as Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

 

 

 

SECTION 1.02

Classification of Loans and Borrowings

19

 

 

 

SECTION 1.03

Terms Generally

19

 

 

 

SECTION 1.04

Accounting Terms; GAAP

20

 

 

 

ARTICLE II

THE CREDITS

20

 

 

 

SECTION 2.01

Commitments

20

 

 

 

SECTION 2.02

Loans and Borrowings

20

 

 

 

SECTION 2.03

Requests for Revolving Borrowings

21

 

 

 

SECTION 2.04

Swingline Loans

22

 

 

 

SECTION 2.05

Letters of Credit

23

 

 

 

SECTION 2.06

Funding of Borrowings

27

 

 

 

SECTION 2.07

Interest Elections

28

 

 

 

SECTION 2.08

Termination and Reduction of Commitments

29

 

 

 

SECTION 2.09

Repayment of Loans; Evidence of Debt

29

 

 

 

SECTION 2.10

Prepayment of Loans

30

 

 

 

SECTION 2.11

Fees

31

 

 

 

SECTION 2.12

Interest

32

 

 

 

SECTION 2.13

Alternate Rate of Interest; Illegality

32

 

 

 

SECTION 2.14

Increased Costs

33

 

 

 

SECTION 2.15

Break Funding Payments

35

 

 

 

SECTION 2.16

Taxes

35

 

 

 

SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

39

 

 

 

SECTION 2.18

Mitigation Obligations; Replacement of Lenders

40

 

 

 

SECTION 2.19

Increase in Commitments

41

 

 

 

SECTION 2.20

Defaulting Lenders

42

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

44

 

 

 

SECTION 3.01

Organization; Powers

44

 

 

 

SECTION 3.02

Authorization; Enforceability

44

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 3.03

Governmental Approvals; No Conflicts

44

 

 

 

SECTION 3.04

Financial Condition; No Material Adverse Change

44

 

 

 

SECTION 3.05

Properties

45

 

 

 

SECTION 3.06

Litigation and Environmental Matters

45

 

 

 

SECTION 3.07

Compliance with Laws and Agreements

45

 

 

 

SECTION 3.08

Investment Company Status

45

 

 

 

SECTION 3.09

Taxes

45

 

 

 

SECTION 3.10

ERISA

46

 

 

 

SECTION 3.11

Disclosure

46

 

 

 

SECTION 3.12

OFAC

46

 

 

 

SECTION 3.13

Patriot Act

46

 

 

 

ARTICLE IV

CONDITIONS

47

 

 

 

SECTION 4.01

Effective Date

47

 

 

 

SECTION 4.02

Each Credit Event

49

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

49

 

 

 

SECTION 5.01

Financial Statements; Ratings Change and Other Information

49

 

 

 

SECTION 5.02

Notices of Material Events

51

 

 

 

SECTION 5.03

Existence; Conduct of Business

51

 

 

 

SECTION 5.04

Payment of Obligations

51

 

 

 

SECTION 5.05

Maintenance of Properties; Insurance

52

 

 

 

SECTION 5.06

Books and Records; Inspection Rights

52

 

 

 

SECTION 5.07

Compliance with Laws

52

 

 

 

SECTION 5.08

Use of Proceeds and Letters of Credit

52

 

 

 

SECTION 5.09

Covenant to Guarantee Obligations and Give Security

52

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

54

 

 

 

SECTION 6.01

Indebtedness

55

 

 

 

SECTION 6.02

Liens

56

 

 

 

SECTION 6.03

Fundamental Changes

57

 

 

 

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

58

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 6.05

Swap Agreements

59

 

 

 

SECTION 6.06

Restricted Payments

59

 

 

 

SECTION 6.07

Transactions with Affiliates

60

 

 

 

SECTION 6.08

Restrictive Agreements

60

 

 

 

SECTION 6.09

Accounting Changes

60

 

 

 

SECTION 6.10

Financial Covenants

60

 

 

 

SECTION 6.11

Prepayments, Etc., of Indebtedness

61

 

 

 

SECTION 6.12

Capital Expenditures

61

 

 

 

ARTICLE VII

EVENTS OF DEFAULT

61

 

 

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT

65

 

 

 

SECTION 8.01

Agency Matters

65

 

 

 

SECTION 8.02

Collateral and Guaranty Matters

66

 

 

 

ARTICLE IX

MISCELLANEOUS

67

 

 

 

SECTION 9.01

Notices

67

 

 

 

SECTION 9.02

Waivers; Amendments

68

 

 

 

SECTION 9.03

Expenses; Indemnity; Damage Waiver

69

 

 

 

SECTION 9.04

Successors and Assigns

71

 

 

 

SECTION 9.05

Survival

75

 

 

 

SECTION 9.06

Counterparts; Integration; Effectiveness

75

 

 

 

SECTION 9.07

Severability

75

 

 

 

SECTION 9.08

Right of Setoff

76

 

 

 

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

76

 

 

 

SECTION 9.10

WAIVER OF JURY TRIAL

76

 

 

 

SECTION 9.11

Headings

77

 

 

 

SECTION 9.12

Confidentiality

77

 

 

 

SECTION 9.14

USA PATRIOT Act

78

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.05 — Existing Letters of Credit

Schedule 3.06 — Disclosed Matters

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Opinion of Borrower’s Counsel

Exhibit C — Form of Compliance Certificate

Exhibit D — Form of Amended and Restated Guaranty

Exhibit E — Form of Amended and Restated Security Agreement

Exhibit F — Form of U.S. Tax Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 10, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among DECKERS OUTDOOR CORPORATION, a Delaware corporation, as the
Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“JPMCB”), as Administrative Agent.

 

The Borrower, various lenders and JPMCB, as administrative agent for such
lenders, are parties to that certain Credit Agreement dated as of August 30,
2011, as amended prior to the date hereof (as so amended, the “Existing Credit
Agreement”); and

 

The parties hereto have agreed that the Existing Credit Agreement shall be
amended and restated in its entirety.

 

Accordingly, the Borrower, the Lenders and the Administrative Agent (such terms
having the respective meanings ascribed to such terms hereinafter) hereby agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Act” has the meaning set forth in Section 9.14.

 

“Additional Lender” has the meaning set forth in Section 2.19(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 1:00 p.m. London time on such day (without any rounding).  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.20, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be,
determined by reference to the Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(c):

 

Category

 

Total Adjusted
Leverage Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

Commitment
Fee Rate

 

Category 1

 

Less than 1.75 to 1.00

 

0.50

%

1.50

%

0.20

%

Category 2

 

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00

 

0.75

%

1.75

%

0.25

%

Category 3

 

Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00

 

1.00

%

2.00

%

0.30

%

Category 4

 

Greater than or equal to 2.75 to 1.00

 

1.25

%

2.25

%

0.35

%

 

From the Effective Date until the date that a Compliance Certificate is required
to be delivered pursuant to Section 5.01(c) for the fiscal quarter of the
Borrower ending December 31, 2012, Category 2 shall apply.  Any increase or
decrease in the Applicable Rate resulting from a change in the Total Adjusted
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to

 

2

--------------------------------------------------------------------------------


 

Section 5.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Category 4 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the date such Compliance Certificate
is delivered.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the sum of (i) 80% of the net accounts receivable of the Borrower and its
Subsidiaries as of such date, plus (ii) 50% of the aggregate amount of inventory
of the Borrower and its Subsidiaries, to (b) the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien, in
each case determined in accordance with GAAP on a consolidated basis.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.05(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Borrower” means Deckers Outdoor Corporation, a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
stored value card, purchase card, pooling, netting, electronic funds transfer
and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a
Secured Cash Management Agreement, is a Lender or an Affiliate of a Lender (or
was, at the time it entered into a Secured Cash Management Agreement, a lender
or an Affiliate of a lender under the Existing Credit Agreement), in its
capacity as a party to such Secured Cash Management Agreement.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any)

 

4

--------------------------------------------------------------------------------


 

with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all “Collateral” as defined in the Security Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $400,000,000.

 

“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(c).

 

“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (iv) Consolidated Rental Expense for such period,
(v) non-cash share based compensation expense for such period and (vi) other
non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (including, without limitation, expenses associated with the
acquisition of the Sanuk brand from Sanuk and C&C Partners) and minus (b) the
following to the extent included in calculating such Consolidated Net Income: 
(i) federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period and (ii) all non-cash items increasing Consolidated
Net Income for such period.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of all interest, premium payments,
debt discount,

 

5

--------------------------------------------------------------------------------


 

fees, charges and related expenses of the Borrower and its Subsidiaries in
connection with borrowed money or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest expense in accordance
with GAAP.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (in accordance with GAAP but excluding extraordinary gains and
extraordinary losses) for that period.

 

“Consolidated Rental Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, total rental expense as calculated in
accordance with GAAP.

 

“Consolidated Tangible Assets” means Consolidated Total Assets minus the
aggregate amount, for the Borrower and its Subsidiaries on a consolidated basis,
of all assets classified as intangible assets under GAAP, including, without
limitation, goodwill, trademarks, patents, copyrights, organization expenses,
franchises, licenses, trade names, brand names, mailing lists, catalogs, excess
of cost over book value of assets acquired, and bond discount and underwriting
expenses.

 

“Consolidated Total Assets” means as of any date of determination thereof, the
aggregate consolidated net book value of the assets of the Borrower and its
Subsidiaries after all appropriate adjustments in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the

 

6

--------------------------------------------------------------------------------


 

Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“dollars” or “$” refers to lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to human
health and safety matters (insofar as such health and safety may be adversely
affected by exposure to dangerous or harmful substances or environmental
conditions).

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Taxes” means, with respect to any Loan Party under any Loan Document,
any of the following Taxes imposed on or with respect to a Recipient: (a) income
or franchise Taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or imposed as a result
of a present or former connection between the applicable lending office and the
jurisdiction of the Governmental Authority imposing such Tax, (b) any branch
profits Taxes imposed by the United States of America or any similar Taxes
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding Taxes resulting from any
law in effect (including FATCA) on such date such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.16(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 2.16(a).

 

8

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Existing Letters of Credit” means those letters of credit issued for the
account of the Borrower and as of the Effective Date, which letters of credit
are more particularly described on Schedule 2.05.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized national standing selected by it in its reasonable discretion.

 

“Fee Letter” means the Fee Letter among the Administrative Agent, J.P. Morgan
Securities LLC and the Borrower, dated as of July 9, 2012.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, controller or chief operating officer of the Borrower.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supranational bodies such as the European Union or the
European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the

 

9

--------------------------------------------------------------------------------


 

payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee made by any guarantor
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made and (b) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless (in the
case of a primary obligation that is not Indebtedness) such primary obligation
and the maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
reasonably determined by the Borrower in good faith.

 

“Guarantors” means the Borrower, each Domestic Subsidiary that is a Significant
Subsidiary as of the Effective Date (which shall include Deckers Consumer Direct
Corporation, an Arizona corporation, Deckers Retail, LLC, a California limited
liability company, Tsubo, LLC, a Delaware limited liability company, Mozo, Inc.,
a Colorado corporation, Deckers Cabrillo, LLC, a California limited liability
company and Deckers Acquisition, Inc., a Delaware corporation) and each other
Domestic Subsidiary that becomes party to a Guaranty pursuant to Section 5.09.

 

“Guaranty” means the Amended and Restated Guaranty made by the Guarantors in
favor of the Administrative Agent and the Lenders, substantially in the form of
Exhibit D.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender (or was, at the time it
entered into a Secured Hedge Agreement, a lender or an Affiliate of a lender
under the Existing Credit Agreement), in its capacity as a party to such Secured
Hedge Agreement.

 

“Increase Effective Date” has the meaning set forth in Section 2.19(c).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on

 

10

--------------------------------------------------------------------------------


 

property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

“Ineligible Assignee” has the meaning set forth in Section 9.04(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
July 2012 relating to the Borrower and the Transactions.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means JPMCB in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i). 
The Issuing Bank

 

11

--------------------------------------------------------------------------------


 

may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate; provided, however, that no arrangement of a type described in this
sentence shall be permitted if, immediately after giving effect thereto, amounts
would become payable by the Borrower under Section 2.12 or 2.16 that are in
excess of those that would be payable under such Section if such arrangement
were not implemented and, provided, further, that the fees payable to any such
Affiliate shall be subject to the second sentence of Section 2.09(b).

 

“JPMCB” has the meaning set forth in the preamble hereto.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate quoted on the Reuters BBA LIBOR Rates Page 3750 of the Dow
Jones Market Service (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 1:00 p.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any

 

12

--------------------------------------------------------------------------------


 

of the foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the
Guaranty, each promissory note delivered pursuant to Section 2.09(e), the
Security Agreement, each Secured Cash Management Agreement, each Secured Hedge
Agreement and all other agreements and certificates executed and delivered to,
or in favor of, the Administrative Agent or any other Secured Parties.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole, or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means the fifth anniversary of the Effective Date.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Extension Notice Date” has the meaning set forth in Section 2.05(c).

 

“Obligations” means all advances to, and debts, liabilities and obligations of
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of

 

13

--------------------------------------------------------------------------------


 

any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document), or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any present or future stamp, documentary, intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisitions” means acquisitions (whether by purchase, merger,
consolidation or otherwise) completed after the Effective Date so long as the
aggregate amount of cash and non-cash consideration for all such acquisitions
shall not exceed $100,000,000.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes that are not yet delinquent or are
being contested in compliance with Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

14

--------------------------------------------------------------------------------


 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 

(g)           liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; and

 

(h)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Permitted Investments.

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within thirty-six months
from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within thirty-six months from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

15

--------------------------------------------------------------------------------


 

(f)                                   other investments made in accordance with
the Borrower’s investment policy as in effect on the Effective Date in the form
previously provided to the Administrative Agent and the Lenders and other
immaterial changes thereto.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, (i) at any time that there are three or more Lenders,
at least three Lenders having Revolving Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Commitments at such time, and (ii) at any time that there are less
than three Lenders, all Lenders; provided that the Revolving Credit Exposure and
unused commitment of any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s.

 

16

--------------------------------------------------------------------------------


 

“Sanctioned Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of international economic sanction
administered or enforced by OFAC.

 

“Sanctioned Person” means any Person to the extent that such Person is the
subject of international economic sanction administered or enforced by OFAC.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Agreement not prohibited by
Section 6.05 that is entered into by and between any Loan Party and any Hedge
Bank.

 

“Secured Parties” means each Credit Party, each Cash Management Bank and each
Hedge Bank.

 

“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders and in substantially the form of Exhibit E, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.

 

“Significant Subsidiary” means each Subsidiary (including such Subsidiary’s
interest in its direct and indirect Subsidiaries) of the Borrower that:

 

(a)                                 accounted for at least 5% of consolidated
revenues of the Borrower and its Subsidiaries or 5% of Consolidated EBITDAR of
the Borrower and its Subsidiaries, in each case for the four fiscal quarters of
the Borrower ending on the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which any such determination is made; or

 

(b)                                 has total assets which represent at least 5%
of the consolidated assets of the Borrower and its Subsidiaries as of the last
day of the last fiscal quarter of the Borrower immediately preceding the date as
of which such determination is made;

 

provided, that in the event that the Subsidiaries of the Borrower that would not
otherwise be Significant Subsidiaries pursuant to clause (a) or clause (b) above
either:

 

(i)                                     accounted for at least 10% of
consolidated revenues of the Borrower and its Subsidiaries or 10% of
Consolidated EBITDAR of the Borrower and its Subsidiaries, in each case in the
aggregate for the four fiscal quarters of the Borrower ending on the last day of
the last fiscal quarter of the Borrower immediately preceding the date as of
which any such determination is made; or

 

(ii)                                  have total assets which represent at least
10% of the consolidated assets of the Borrower and its Subsidiaries in the
aggregate as of the last day of the last fiscal quarter of the Borrower
immediately preceding the date as of which such determination is made,

 

17

--------------------------------------------------------------------------------


 

then the Borrower shall designate one or more of such Subsidiaries to be
Significant Subsidiaries, notwithstanding that such Subsidiaries would not be
Significant Subsidiaries pursuant to clause (a) or clause (b) above, such that
after giving effect to such designation, clauses (i) and (ii) above would not
apply to the Subsidiaries of the Borrower that are not Significant Subsidiaries.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

18

--------------------------------------------------------------------------------


 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Total Adjusted Leverage Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio of (i) the sum of the aggregate amount of
Indebtedness of the Borrower and its Subsidiaries on such date on a consolidated
basis plus eight times Consolidated Rental Expense for the period of four fiscal
quarters ending on such date to (ii) the Consolidated EBITDAR of the Borrower
and its Subsidiaries for the period of four fiscal quarters ending on such date.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“United States” means the United States of America.

 

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

SECTION 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or

 

19

--------------------------------------------------------------------------------


 

modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01  Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02  Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that no Lender shall be responsible for any
other Lender’s failure to make Loans as required.

 

(b)                                 Subject to Section 2.13, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement; and provided, further, that no option may be
exercised by any Lender if, immediately after giving effect thereto, amounts
would become payable by the Borrower under

 

20

--------------------------------------------------------------------------------


 

Section 2.14 or 2.16 that are in excess of those that would be payable under
such Section if such option were not exercised.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $1,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $50,000 and not less than $100,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of six Eurodollar Revolving
Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may be
given not later than 1:00 p.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

21

--------------------------------------------------------------------------------


 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000 
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 1:00 p.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in

 

22

--------------------------------------------------------------------------------


 

any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender.  Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit) for its own account or the account of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension but in any event
no less than two (2) Business Days prior to such date) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
$75,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of

 

23

--------------------------------------------------------------------------------


 

Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided, that if the Borrower so requests in any notice
requesting the issuance of a Letter of Credit, Issuing Bank shall issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided, further that any such Auto-Extension Letter of
Credit must permit the Issuing Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Bank, the Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the date
that is five Business Days prior to the Maturity Date; provided, however, that
the Issuing Bank shall not permit any such extension if (A) the Issuing Bank has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof, (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the Issuing Bank not to permit such extension or (C) such Auto-Extension Letter
of Credit is an Existing Letter of Credit.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 2:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not

 

24

--------------------------------------------------------------------------------


 

later than 2:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to

 

25

--------------------------------------------------------------------------------


 

have exercised care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)           Interim Interest.  If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(d) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)            Replacement of the Issuing Bank.  The Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the

 

26

--------------------------------------------------------------------------------


 

deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement in accordance with
Article VIII.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

SECTION 2.06  Funding of Borrowings.  (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry

 

27

--------------------------------------------------------------------------------


 

rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans; provided, that any payment made by the
Borrower shall be made without prejudice to any claim the Borrower may have
against the Lender failing to make such payment to the Administrative Agent.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

28

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 (or, if less, the remaining amount of the total Commitments) and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other receipt
of funds, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.09  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

29

--------------------------------------------------------------------------------


 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10  Prepayment of Loans.  (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty but subject to amounts payable pursuant to Section 2.15,
subject to prior notice in accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative  Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 1:00 p.m., New
York City time, two Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.   Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the

 

30

--------------------------------------------------------------------------------


 

same Type as provided in Section 2.02.  Each prepayment of a Revolving Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing. 
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

 

SECTION 2.11  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the actual daily amount by which such Lender’s Commitment
exceeds such Lender’s Revolving Credit Exposure, subject to adjustment as
provided in Section 2.20, during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. 
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate or rates per annum separately agreed upon between the Borrower and the
Issuing Bank in the Fee Letter on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Fee Letter.

 

(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees

 

31

--------------------------------------------------------------------------------


 

paid shall not be refundable under any circumstances (other than in the case,
and to the extent, of any overpayment thereof by the Borrower).

 

SECTION 2.12  Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13  Alternate Rate of Interest; Illegality.

 

(a)           If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(i)            the Administrative Agent reasonably determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

32

--------------------------------------------------------------------------------


 

(ii)           the Administrative Agent is reasonably advised by the Required
Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.  The Administrative Agent
shall promptly advise the Borrower of any such alternate interest rate and shall
provide a calculation and explanation of the circumstances described in the
foregoing clauses (i) and (i).

 

(b)           Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or any applicable lending office
of such Lender to make, maintain, or fund Loans whose interest is determined by
reference to the Adjusted LIBO Rate, or to determine or charge interest rates
based upon the Adjusted LIBO Rate, then such Lender shall promptly notify the
Borrower thereof and (i) such Lender’s obligation to make or continue any
Eurodollar Loans or to convert ABR Loans into Eurodollar Loans shall be
suspended until the circumstances giving rise to suspension no longer exist (in
which case such Lender shall again make, maintain, and fund Eurodollar Loans),
and each such Eurodollar Loan then outstanding shall be converted into ABR Loans
on the last day of the then-current Interest Period with respect thereto and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Adjusted LIBO Rate, the Administrative
Agent shall during the period of such suspension compute the Alternate Base Rate
applicable to such Lender without reference to the Adjusted LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal  for such Lender to determine or charge interest rates
based upon the Adjusted LIBO Rate.

 

SECTION 2.14  Increased Costs.  (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

33

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section (containing a reasonably detailed explanation of the basis on which
such amount or amounts were calculated and explaining the Change in Law by
reason of which it has become entitled to be so compensated) shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender or the Issuing Bank, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)           Notwithstanding any other provision to the contrary, this
Section 2.13 shall have no application with respect to any Indemnified Taxes,
Other Taxes or any Excluded Taxes, which matters, for the avoidance of doubt,
shall be dealt with exclusively under Section 2.16.

 

34

--------------------------------------------------------------------------------


 

SECTION 2.15  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

SECTION 2.16  Taxes.  (a) Withholding Taxes; Gross-Up.  Each payment by any Loan
Party under any Loan Document shall be made without withholding for any Taxes,
unless such withholding is required by law.  If any Withholding Agent
determines, in its commercially reasonable discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by any Loan Party shall be increased
as necessary so that net of such withholding (including withholding applicable
to additional amounts payable under this Section) the applicable Recipient
receives the amount it would have received had no such withholding been made.

 

(b)           Payment of Other Taxes by the Borrower.   The Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)           Evidence of Payment.  As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient for any Indemnified Taxes that are paid or payable by such
Recipient in connection with any Loan Document (including amounts paid or
payable under this Section 2.16(d)) and any

 

35

--------------------------------------------------------------------------------


 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 2.16(d) shall
be paid within 10 days after the Recipient delivers to any Loan Party a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient or Beneficial Owner and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so) attributable to such
Lender that are paid or payable by the Administrative Agent in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this
Section 2.16(e) shall be paid within 10 days after the Administrative Agent or
the Borrower (as applicable) delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent or
the Borrower (as applicable).  Such certificate shall be conclusive of the
amount so paid or payable absent manifest error.

 

(f)            Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s commercially reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of such Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.16(f).  If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
such Borrower and

 

36

--------------------------------------------------------------------------------


 

the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

 

(ii)           Without limiting the generality of the foregoing, any Lender
shall, if it is legally eligible to do so, deliver to such Borrower and the
Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)          in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (1) with respect to payments of
interest under any this Agreement, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(C)          in the case of a Foreign Lender for whom payments under this
Agreement constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;

 

(D)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit F (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (d) conducting a trade or business in the
United States with which the relevant interest payments are effectively
connected;

 

(E)           in the case of a Foreign Lender that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or

 

37

--------------------------------------------------------------------------------


 

more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)           any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)          If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this Section 2.16(f)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement

 

(g)           Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including additional amounts paid pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything
herein to the contrary in this Section 2.16(g), in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.16(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

 

38

--------------------------------------------------------------------------------


 

(h)           Issuing Bank.  For purposes of Section 2.16(e) and (f), the term
“Lender” includes any Issuing Bank.

 

SECTION 2.17  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered,  such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements

 

39

--------------------------------------------------------------------------------


 

to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

SECTION 2.18  Mitigation Obligations; Replacement of Lenders.  (a) If any Lender
requests compensation under Section 2.14, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable and documented out-of-pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the

 

40

--------------------------------------------------------------------------------


 

Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.19  Increase in Commitments.

 

(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time request an increase in the Commitments by an
amount (for all such increases) not exceeding $100,000,000; provided that
(i) any such increase shall be in a minimum amount of $10,000,000, (ii) the
Borrower may make a maximum of three such increases and (iii) any such increase
shall be subject to the consent of the Administrative Agent (which shall not be
unreasonably withheld).

 

(b)           Increasing and Additional Lenders.  The Borrower may, in
consultation with the Administrative Agent, designate any Lender party to this
Agreement (with the consent of such Lender, which may be given or withheld in
its sole discretion) or another Person (which may be, but need not be, an
existing Lender) which qualifies as an Eligible Assignee (including that such
Person shall be subject to the consent of the Administrative Agent and the
Issuing Bank (such consents not to be unreasonably withheld or delayed) if such
Person is not a Lender, an Affiliate of a Lender or an Approved Fund) and which
at the time agrees in its sole discretion to (i) in the case of any such
designated Lender that is an existing Lender, increase its Commitment, and
(ii) in the case of any other such Person (an “Additional Lender”), become a
party to this Agreement pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(c)           Effective Date and Allocations.  If the Commitments are increased
in accordance with this Section, the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase in
consultation with the Administrative Agent.  The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.

 

(d)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party

 

41

--------------------------------------------------------------------------------


 

dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of such Loan Party (x) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (y) in the case of the Borrower, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date.  The Borrower shall prepay any Revolving Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 2.15) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

 

(e)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.17 or 9.02 to the contrary.

 

SECTION 2.20  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02), provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans or unreimbursed LC Disbursements may not be reduced or excused
or the scheduled date of payment may not be postponed as to such Defaulting
Lender without such Defaulting Lender’s consent;

 

(c)           if any Swingline Exposure or LC Exposure exist at the time a
Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 4.02 are satisfied at such time;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the

 

42

--------------------------------------------------------------------------------


 

Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b)) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; or

 

(v)           if all or any portion of any Defaulting Lender’s LC Exposure are
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure are cash collateralized
and/or reallocated; and

 

(d)           so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.20(c)(i) (and
Defaulting Lenders shall not participate therein).

 

If (i) a Bankruptcy Event shall occur with respect to a Person with respect to
whom a Lender is a subsidiary following the date hereof and for so long as such
event shall continue or (ii) the Swingline Lender or the Issuing Bank  has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on

 

43

--------------------------------------------------------------------------------


 

such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01  Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  Each Loan Document has been
duly executed and delivered by the Loan Parties which is a party thereto and
constitutes a legal, valid and binding obligation of each such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer or conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries.

 

SECTION 3.04  Financial Condition; No Material Adverse Change.   (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2011, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended June 30, 2012, certified by its chief financial officer. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

 

44

--------------------------------------------------------------------------------


 

(b)           Since December 31, 2011, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05  Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business as currently conducted, and the use thereof by
the Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.07  Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 3.08  Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in the Investment Company Act
of 1940.

 

SECTION 3.09  Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or

 

45

--------------------------------------------------------------------------------


 

caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11  Disclosure.  As of the Effective Date, the Borrower has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) taken
as a whole with all such other written statements, written information,
documents and certificates contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time; and provided, further,
that the Borrower makes no representation or warranty whatsoever concerning the
information contained in the Information Memorandum under the heading “Industry
Overview”.

 

SECTION 3.12  OFAC.  No Loan Party (i) is a Sanctioned Person, (ii) has more
than 15% of its assets in Sanctioned Jurisdictions, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Jurisdictions.  No part of the proceeds of any Loans
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Jurisdiction or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 3.13  Patriot Act.  No Loan Party is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States

 

46

--------------------------------------------------------------------------------


 

of America (50 U.S.C. App. §§ 1 et seq.), as amended or any enabling legislation
or executive order relating thereto.  No Loan Party is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act.  None of the Loan Parties (i) is a blocked
person described in section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party to each of this Agreement, the Guaranty and the Security Agreement
either (i) a counterpart of such Loan Document, signed on behalf of such party
or (ii) written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of such Loan
Document.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of  Stradling Yocca Carlson & Rauth, counsel for the Borrower,
substantially in the form of Exhibit B, covering such matters relating to the
Borrower, the Loan Documents or the Transactions as the Required Lenders shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

 

(c)           The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b)

 

47

--------------------------------------------------------------------------------


 

of Section 4.02 and confirming that, after giving effect to the Effective Date
and any Borrowing expected to be made on such date, the Borrower will be in
compliance with Section 6.10 on a pro forma basis.

 

(e)           The Administrative Agent shall have received any promissory notes
requested by a Lender pursuant to Section 2.08(e) payable to the order of each
such requesting Lender.

 

(f)            The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 6.02 or discharged on or
prior to the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent.

 

(g)           The Administrative Agent shall have received such documents, and
completed such other reviews, including, without limitation, material leases and
contracts, litigation and taxes, as the Administrative Agent or its counsel
shall reasonably deem necessary.

 

(h)           The Administrative Agent shall have received (i) the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.

 

(i)            Each document (including any Uniform Commercial Code financing
statement) required by the Security Agreement or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall have been filed, registered or
recorded or shall be in proper form for filing, registration or recordation.

 

(j)            The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.05
and Section 6 of the Security Agreement.

 

(k)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not

 

48

--------------------------------------------------------------------------------


 

become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
August 15, 2012 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, increase,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (other than such
representations as are made as of a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, increase, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, increase, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to each Lender through the Administrative Agent:

 

(a)           within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, or and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of

 

49

--------------------------------------------------------------------------------


 

operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (a “Compliance Certificate”) in
substantially the form of Exhibit C of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.10 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 which has had an effect on such
financial statements and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

 

(e)           concurrently with each delivery of financial statements under
clause (a) above, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, in form and substance satisfactory to the Administrative Agent,
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries for the immediately following fiscal
year (including the fiscal year in which the Maturity Date occurs).and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided, however
that the Borrower shall not be obligated to provide information the disclosure
of which would adversely affect the attorney-client privilege between the
Borrower and its counsel.

 

The parties hereto acknowledge and agree that the forms of the financial
statements filed by the Borrower with the Securities and Exchange Commission as
part of its annual 10-K or quarterly 10-Q filings shall be satisfactory forms
for purposes of complying with financial statement delivery requirements and
financial certifications under Sections 5.01(a) and 5.01(b) respectively. 
Documents required to be delivered pursuant to Section 5.01(a) or (b) may be

 

50

--------------------------------------------------------------------------------


 

delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and, to the
extent requested by the Administrative Agent, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.

 

SECTION 5.02  Notices of Material Events.  The Borrower will furnish to each
Lender through the Administrative Agent prompt written notice of the following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

 

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

(e)           Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03  Existence; Conduct of Business.  The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business (other than the case of the foregoing requirements insofar as they
relate to the legal existence of the Borrower and the Guarantors), to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04  Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in

 

51

--------------------------------------------------------------------------------


 

good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05  Maintenance of Properties; Insurance.  Except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
the Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06  Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which entries in conformity in all material respects with all applicable laws,
rules and regulations of any Governmental Authority are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which the
Borrower or such Subsidiary, as applicable, may not disclose without violation
of a confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its officers and independent accountants so long as
Borrower is afforded an opportunity to be present, all at such reasonable
business hours and times and as often as reasonably requested and at the expense
of the Borrower; provided, that unless a Default is then in effect the
Administrative Agent shall be limited to two such on-site inspections in any
year.

 

SECTION 5.07  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for working capital and general corporate purposes, including
Permitted Acquisitions and share repurchases.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.

 

SECTION 5.09  Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect wholly-owned Domestic
Subsidiary by any Loan Party, if such new direct or indirect wholly-owned
Domestic Subsidiary is a Significant Subsidiary, and upon any existing Domestic
Subsidiary being designated or determined to be a wholly-owned Significant
Subsidiary, the Borrower shall, at the Borrower’s expense:

 

52

--------------------------------------------------------------------------------


 

(i)            within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary, and cause each direct and indirect parent
of such Subsidiary (if it has not already done so), to duly execute and deliver
to the Administrative Agent a supplement to the Guaranty, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

 

(ii)           within 60 days after such formation, acquisition, designation or
determination, furnish to the Administrative Agent such information regarding
the real and personal properties of such Subsidiary as would have been required
under the Loan Documents had such Subsidiary been a Significant Subsidiary as of
the Effective Date,

 

(iii)          within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver Security
Agreement supplements to the Administrative Agent and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all pledged Equity Interests in
and of such Subsidiary, and other instruments of the type specified in
Section 4.01(h)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents,

 

(iv)          within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Administrative Agent to assist the Administrative
Agent (or in any representative of the Administrative Agent designated by it) in
obtaining valid and subsisting Liens on the properties purported to be subject
to the Security Agreement supplements and security and pledge agreements
delivered pursuant to this Section 5.09,

 

(v)           within 60 days after such formation, acquisition, designation or
determination, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to such
matters relating to such Subsidiary as the Administrative Agent may reasonably
request.

 

(b)           Upon the formation or acquisition of any new direct or indirect
non-wholly-owned Domestic Subsidiary by any Loan Party, if such new direct or
indirect non-wholly-owned Domestic Subsidiary is a Significant Subsidiary, and
upon any existing Domestic Subsidiary being designated or determined to be a
non-wholly-owned Significant Subsidiary, then the Borrower shall, at the
Borrower’s expense:

 

53

--------------------------------------------------------------------------------


 

(i)            within 60 days after such formation, acquisition, designation or
determination, cause each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver amendments to the Security
Agreement to the Administrative Agent (including delivery of all pledged Equity
Interests in and of such Subsidiary owned directly and indirectly by the
Borrower, and other instruments of the type specified in Section 4.01(h)),
securing payment of all the Obligations of such parent under the Loan Documents,
and

 

(ii)           within 60 days after such formation, acquisition, designation or
determination, cause such Subsidiary and each direct and indirect parent of such
Subsidiary (if it has not already done so) to take whatever action reasonably
requested by Administrative Agent (including the preparation of Uniform
Commercial Code financing statements) that may be necessary or advisable in the
reasonable opinion of the Administrative Agent to assist the Administrative
Agent (or in any representative of the Administrative Agent designated by it) in
obtaining valid and subsisting Liens on the properties purported to be subject
to the pledge agreements delivered pursuant to this Section 5.09.

 

(c)           Upon the request of the Administrative Agent following the
occurrence and during the continuance of a Default, the Borrower shall, at the
Borrower’s expense, within 45 days after such request, furnish to the
Administrative Agent a description of the material real and personal properties
of the Loan Parties and their respective Subsidiaries in detail reasonably
satisfactory to the Administrative Agent.

 

(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, Security Agreement Supplements and
other security and pledge agreements.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) not more than 65% of the Equity Interests of a first-tier Foreign
Subsidiary shall be required to be pledged pursuant to any of the Loan Documents
and (ii) in no event shall any Foreign Subsidiary be required to become a
Guarantor, nor shall any security interest be required to be granted with
respect to any assets of (including Equity Interests) of any such Person
pursuant to the Loan Documents.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

54

--------------------------------------------------------------------------------


 

SECTION 6.01  Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)           Indebtedness created hereunder;

 

(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof or shorten the final
maturity or weighted average life to maturity thereof;

 

(c)           Indebtedness (i) of any Loan Party to any other Loan Party or any
Subsidiary thereof so long as, in the case of any such Indebtedness owing to a
Subsidiary that is not a Loan Party, such Indebtedness shall be subordinated to
the Obligations on subordination terms reasonably acceptable to the
Administrative Agent, and (ii) of any Subsidiary (other than a Guarantor) to the
Borrower or any other Subsidiary; provided, in each case, that any such
Indebtedness owing to any Loan Party shall (x) be evidenced by a promissory note
which shall be delivered to the Administrative Agent under the Security
Agreement and (y) not be prohibited by Section 6.04;

 

(d)           Guarantees (i) by any Loan Party of Indebtedness of any other Loan
Party, (ii) by any Loan Party of Indebtedness of a Subsidiary that is not a Loan
Party, so long as such Guarantee shall not be prohibited by Section 6.04, and
(iii) by any Subsidiary (other than a Guarantor)  of Indebtedness of the
Borrower or any other Subsidiary;

 

(e)           Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $20,000,000 at any time outstanding;

 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;

 

(g)           Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit;

 

(h)           Trade debt incurred in the ordinary course of business and
outstanding less than 90 days after the same has become due and payable or which
is being contested in good faith and for which reserves have been established in
accordance with GAAP;

 

55

--------------------------------------------------------------------------------


 

(i)                                     other unsecured Indebtedness of the
Borrower not otherwise permitted by this Section in an aggregate principal
amount not exceeding $200,000,000 at any time outstanding; provided that
(i) both before and after giving effect to the incurrence of any such
Indebtedness, the Total Adjusted Leverage Ratio would not exceed 2.75 to 1.0 on
a pro forma basis, (ii) any such Indebtedness has a maturity date after, and no
scheduled principal payments prior to, the Maturity Date and (iii) the
documentation governing such Indebtedness does not have (x) any maintenance
financial covenants or (y) any other covenants or other provisions more
restrictive taken as a whole than those contained in the Loan Documents;

 

(j)                                    operating lease guarantees entered into
in the ordinary course of business by (x) wholly-owned Subsidiaries of the
Borrower or (y) StellaDeck Fashion Limited;

 

(k)                                 Guarantees by the Borrower or Indebtedness
of the Borrower related to purchases by Borrower or its Subsidiaries or their
manufacturers of sheepskin in the ordinary course of business; provided that the
tenor of the Borrower’s obligations thereunder shall not exceed twenty-four
months for any such purchases except for obligations in an amount not to exceed
$75,000,000 at any time outstanding which may have tenors of longer than
twenty-four months;

 

(l)                                     Indebtedness of the Borrower related to
any mortgage financing transaction with respect to the Borrower’s headquarters
building; provided that the aggregate amount of such Indebtedness shall not
exceed the lesser of (i) 90% of the aggregate cost of such building and
(ii) $67,500,000; and

 

(m)                             other Indebtedness (which may be secured) in an
aggregate amount not exceeding $5,000,000 at any time outstanding, provided that
no such indebtedness may be secured by any Collateral.

 

SECTION 6.02  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding amount of the
obligations secured thereby;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary , as the case may be, (ii)

 

56

--------------------------------------------------------------------------------


 

such Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary, (iii) such Lien shall secure only those obligations which it secures
on the date of such acquisition or the date such Person becomes a Subsidiary, as
the case may be and extensions, renewals and replacements thereof that do not
increase the outstanding amount of the obligations secured thereby and (iv) any
Indebtedness secured by such Lien is permitted by clause (f) of Section 6.01;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 80% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(e)                                  Liens solely constituting the right of any
other Person to a share of any licensing royalties (pursuant to a licensing
agreement or other related agreement entered into by the Borrower or any of its
Subsidiaries with such Person in the ordinary course of the Borrower’s or such
Subsidiary’s business) otherwise payable to the Borrower or any of its
Subsidiaries, provided that such right shall have been conveyed to such Person
for consideration received by the Borrower or such Subsidiary on an arm’s-length
basis;

 

(f)                                   Liens on the Borrower’s headquarters
building and securing Indebtedness permitted by clause (l) of Section 6.01; and

 

(g)                                  Liens securing Indebtedness permitted by
clause (m) of Section 6.01; provided, that such security interests shall not
apply to any Collateral at any time.

 

SECTION 6.03  Fundamental Changes.  (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of related
transactions) all any substantial part of its assets (including in a sale and
leaseback transaction), or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary (provided that any
such merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04), (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of a substantial part of its assets to the Borrower or to another
Subsidiary (provided that in the case of any such sale, transfer, lease or other
disposition by a Guarantor, the counterparty to such transaction shall be the
Borrower or another Guarantor), (iv) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders and (v) the Borrower may dispose of its headquarters building

 

57

--------------------------------------------------------------------------------


 

pursuant to a sale and leaseback transaction for total consideration not to
exceed $75,000,000 in the aggregate.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto.

 

SECTION 6.04  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 loans and advances by the Borrower or any
Subsidiary to any Loan Party, and purchases or other acquisitions by any Loan
Party of the capital stock of any Loan Party;

 

(c)                                  loans and advances by the Borrower or any
wholly-owned Domestic Subsidiary to any wholly-owned Foreign Subsidiary and
purchases or other acquisitions by the Borrower or any wholly-owned Domestic
Subsidiary of the capital stock of any wholly-owned Foreign Subsidiary; provided
that both before and after giving effect to any such loan, advance, purchase or
acquisition, (x) the Total Adjusted Leverage Ratio would not exceed 2.75 to 1.0
on a pro forma basis and (y) the Borrower and its Subsidiaries on a consolidated
basis would have an aggregate amount of cash and unused borrowing availability
under the Commitments (to the extent that any such potential borrowing would not
cause the Borrower to be in breach of Section 6.10(a) on a pro forma basis) of
not less than $75,000,000;

 

(d)                                 loans and advances by any Foreign Subsidiary
to any other Foreign Subsidiary and purchases or other acquisitions by any
Foreign Subsidiary of the capital stock of any other Foreign Subsidiary;

 

(e)                                  Guarantees constituting Indebtedness
permitted by clause (d) of Section 6.01;

 

(f)                                   advances, loans or Guarantees by the
Borrower or any Subsidiary made in connection with the transactions permitted by
clause (k) of Section 6.01;

 

(g)                                  Permitted Acquisitions;

 

(h)                                 to the extent permitted by Governmental
Authorities, loans and advances made by the Borrower and its Subsidiaries to
their officers and employees in the ordinary

 

58

--------------------------------------------------------------------------------


 

course of business so long as the aggregate outstanding principal amount thereof
does not exceed $5,000,000 at any time;

 

(i)                                     Investments (including debt obligations)
received in connection with (i) the bankruptcy or reorganization of suppliers
and customers and in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business and (ii) the disposition of assets permitted under Section 6.03;

 

(j)                                    existing Investments not otherwise
permitted under this Agreement and described in Schedule 6.04 hereto;

 

(k)                                 capital contributions to StellaDeck Fashion
Limited in an aggregate amount not to exceed $40,000,000 after the Effective
Date; and

 

(l)                                     other investments, loans, advances or
Guarantees not to exceed $25,000,000 in the aggregate after the Effective Date
so long as both before and after giving effect to any such transaction, (i) the
Borrower would be in compliance with Section 6.10 on a pro forma basis and
(ii) the Borrower and its Subsidiaries on a consolidated basis would have an
aggregate amount of cash and unused borrowing availability under the Commitments
(to the extent that any such potential borrowing would not cause the Borrower to
be in breach of Section 6.10(a) on a pro forma basis) of not less than
$75,000,000.

 

SECTION 6.05  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

SECTION 6.06  Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with share based compensation
plans or other benefit plans for management or employees of the Borrower and its
Subsidiaries and (d) the Borrower may make or declare any other Restricted
Payments so long as both before and after giving effect to the making and/or
declaration of any such Restricted Payment, (i) the Borrower would be in
compliance with Section 6.10 on a pro forma basis and (ii) the Borrower and its
Subsidiaries on a consolidated basis would have an aggregate amount of cash and
unused borrowing availability under the Commitments (to the extent that any such
potential borrowing would not cause the Borrower and its Subsidiaries on a
consolidated basis to be in breach of Section 6.10(a) on a pro forma basis) of
not less than (x) $150,000,000, in the case of any such Restricted Payment to be
made in the first, second or fourth fiscal quarter of any fiscal year of

 

59

--------------------------------------------------------------------------------


 

the Borrower, and (y) $75,000,000, in the case of any such Restricted Payment to
be made in the third fiscal quarter of any fiscal year of the Borrower.

 

SECTION 6.07  Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) transactions permitted under Sections 6.01,
6.02 and 6.04 and (d) any Restricted Payment permitted by Section 6.06.

 

SECTION 6.08  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

 

SECTION 6.09  Accounting Changes.  Make any change in accounting policies or
reporting practices including any change in fiscal year, except as required or
permitted by GAAP.

 

SECTION 6.10  Financial Covenants.

 

(a)                                 The Borrower shall not permit the Asset
Coverage Ratio to be less than or equal to 1.10 to 1.00 as of the last day of
any fiscal quarter of the Borrower.

 

(b)                                 As of the last day of any fiscal quarter of
the Borrower, the Borrower shall not permit the ratio of (i) Consolidated
EBITDAR for the period of four fiscal quarters ending on such day to the sum of
(ii) Consolidated Interest Expense for such four quarter period plus
Consolidated Rental Expense for such four quarter period to be less than or
equal to 2.25 to 1.00.

 

60

--------------------------------------------------------------------------------


 

SECTION 6.11  Prepayments, Etc., of Indebtedness.

 

(a)                                 Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(i) the prepayment of the Loans in accordance with the terms of this Agreement,
(ii) regularly scheduled or required repayments or redemptions of Indebtedness
set forth in Schedule 6.01 and extensions, renewals and replacements of such
Indebtedness in compliance with Section 6.01(b), and (iii) regularly scheduled
or required payments with respect to Indebtedness permitted under Section 6.01.

 

(b)                                 Amend, modify or change in any manner any
term or condition of any Indebtedness set forth in Schedule 6.01, except for any
extensions, renewals and replacements thereof permitted by Section 6.01(b).

 

SECTION 6.12  Capital Expenditures.  Make or become legally obligated to make
any Capital Expenditure, except for (i) by the Borrower in connection with its
headquarters building not to exceed $75,000,000 in the aggregate after
August 30, 2011 and (ii) other Capital Expenditures in the ordinary course of
business not exceeding $65,000,000 in the aggregate for the Borrower and its
Subsidiaries during any fiscal year of the Borrower; provided, however, that so
long as no Default has occurred and is continuing or would result from such
expenditure, any portion of any amount set forth above, if not expended in the
fiscal year for which it is permitted above, may be carried over for expenditure
in the next two following fiscal years; and provided, further, if any such
amount is so carried over, it will be deemed used in the applicable subsequent
fiscal years before the amount permitted to be used in such fiscal year.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay (i) any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise
or (ii) any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable and, in the case of such reimbursement
obligation, such failure shall continue unremedied for a period of three
Business Days;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this

 

61

--------------------------------------------------------------------------------


 

Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

 

(f)                                   the Borrower or any Significant Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable, and such failure shall continue unremedied beyond the
period (without giving effect to any extensions, waivers, amendments or other
modifications of or to such period) of grace, if any, provided in such the
instrument or agreement under which such Material Indebtedness was created;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law now or hereafter in effect or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Significant Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     the Borrower or any Significant
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a

 

62

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Significant
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount (not paid or covered by insurance) in excess of
$10,000,000 shall be rendered against the Borrower, any Significant Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days from the entry thereof during which execution shall not
be effectively stayed or bonded, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Significant Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $10,000,000 in any year or (ii) $20,000,000 for all periods; or

 

(m)                             Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower, and
the Borrower shall cash collateralize the LC Exposure in accordance with
Section 2.05(j); and in case of any event with respect to the Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and the Borrower shall automatically be required to cash
collateralize the LC Exposure in accordance with Section 2.05(j).

 

After the exercise of remedies provided for in this Article (or after the Loans
have automatically become immediately due and payable and the LC Exposure have
automatically been required to be cash collateralized as described above), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

63

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.14, 2.15 and 2.16) payable to the Administrative Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees payable under Section 2.11(b)(i)) payable to the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and the Issuing Bank and amounts payable under Sections 2.14,
2.15 and 2.16), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees payable under Section 2.11(b)(i) and interest on
the Loans, LC Exposure and other Obligations, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, LC Exposure and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the Issuing Bank, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Bank, to cash
collateralize that portion of LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit in accordance with Section 2.05(j); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.05(j) amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  Subject
to Section 2.05(j), if any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be.  Each Hedge Bank or Cash Management Bank
not a party to the Credit Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

64

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

SECTION 8.01  Agency Matters.  Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence, bad
faith or willful misconduct.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Borrower or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or

 

65

--------------------------------------------------------------------------------


 

by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
(which shall not be a Defaulting Lender) subject to the prior written consent
(except during the continuance of a Default or Event of Default) of the Borrower
(such consent not to be unreasonably withheld or delayed).  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Bank, appoint a successor Administrative Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

SECTION 8.02  Collateral and Guaranty Matters.  The Lenders and the Issuing Bank
(including in their capacities as potential Cash Management Bank and potential
Hedge

 

66

--------------------------------------------------------------------------------


 

Bank) irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than any contingent
indemnification or similar contingent obligation not yet due and payable) and
the expiration or termination or cash collateralization of all Letters of
Credit, (ii) that is sold or transferred, or to be sold or transferred, as part
of or in connection with any sale or transfer permitted hereunder or under any
other Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 9.02; (b) to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder; and (c) to subordinate any Lien, or to enter
into or amend any intercreditor agreement with respect to any Lien, on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 6.02(d).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.02.  In each case as specified in this Section 8.02, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 8.02.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
or under the other Loan Documents shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or electronic mail, as follows:

 

(i)                                     if to the Borrower, to it at 495A South
Fairview Avenue, Goleta, CA 93117 Attn:  Chief Financial Officer, with a copy
to:  Legal Department, (Telecopy No. 805-967-7862);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, National Association, Loan and Agency Services Group, 10
South Dearborn Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of
Darren Cunningham (Facsimile No. (888) 292-9533; Email:
jpm.agency.servicing.4@jpmchase.com);

 

(iii)                               if to the Issuing Bank, to JPMorgan Chase
Bank, National Association, Global Trade Services, Regional Processing Center,
333 South

 

67

--------------------------------------------------------------------------------


 

Grand Avenue, Suite 3600, Los Angeles, California, Attention of Agnes Martinez,
Facsimile No. (213) 621-8079);

 

(iv)                              if to the Swingline Lender, to JPMorgan Chase
Bank, National Association, Loan and Agency Services Group, 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603-2003, Attention of Darren Cunningham
(Facsimile No. (888) 292-9533; Email: jpm.agency.servicing.4@jpmchase.com); and

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder and under the other Loan Documents may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 9.02  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement, any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of

 

68

--------------------------------------------------------------------------------


 

interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) release all or substantially all of the value of
the Guaranty, without the written consent of each Lender or (vii) release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; provided further that
(x) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be and (y) the Fee Letter,
each Secured Cash Management Agreement and each Secured Hedge Agreement may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except as set forth in Section 2.20(b).

 

(c)                                  If, in connection with any proposed waiver,
amendment or modification of any of the provisions of this Agreement as
contemplated by clauses (i) through (vii) of Section 9.02(b), the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) and shall grant its consent to the proposed waiver,
amendment or modification; provided, that (i) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, and (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts).

 

SECTION 9.03  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment,

 

69

--------------------------------------------------------------------------------


 

renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, the Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument

 

70

--------------------------------------------------------------------------------


 

contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i)                   Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Assignee) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, it being understood and agreed that it shall be
reasonable for the Borrower to withhold consent for an assignment to an assignee
if such assignee is a Foreign Lender which would require the Borrower to
withhold amounts in respect of interest payments to such Foreign Lender) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee, and provided further that the Borrower shall be
deemed to have consented to an assignment unless it shall have objected thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)                               the Issuing Bank.

 

As used herein, “Ineligible Assignee” means a (a) natural person or (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible Assignee
if it (x) has not been established for the primary purpose of

 

71

--------------------------------------------------------------------------------


 

acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided that upon the occurrence of an Event
of Default, any Person (other than a Lender) shall be an Ineligible Assignee if
after giving effect to any proposed assignment to such Person, such Person would
hold more than 25% of the then outstanding Revolving Credit Exposure or
Commitments, as the case may be.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of its Commitments and
Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

72

--------------------------------------------------------------------------------


 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03); provided however, that no such assignment or
transfer shall be deemed to be a waiver of any rights which the Borrower, the
Administrative Agent or any other Lender shall have against such Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Assignee, in all or a portion of such
Lender’s rights and obligations under this Agreement (including

 

73

--------------------------------------------------------------------------------


 

all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the requirements under Section 2.16(f), it being understood
that the documentation required under Section 2.16(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section; provided
that such Participant agrees to be subject to the provisions of Sections 2.17
and 2.18 as if it were an assignee under paragraph (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(x) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (y) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.

 

74

--------------------------------------------------------------------------------


 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein, in each other Loan Document and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any Obligations are
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Loan Document or any provision hereof or thereof.

 

SECTION 9.06  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.07  Severability.  Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

75

--------------------------------------------------------------------------------


 

SECTION 9.08  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
the Lenders shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.09  Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)           Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the Secured
Parties may otherwise have to bring any action or proceeding relating to this
Agreement against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)           Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01 (but not by telecopy
or electronic mail).  Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY

 

76

--------------------------------------------------------------------------------


 

OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12  Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, in each case who have a need to
know such Information in accordance with customary banking practices (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND
ITS

 

77

--------------------------------------------------------------------------------


 

RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

78

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

DECKERS OUTDOOR CORPORATION, as the Borrower

 

 

 

 

 

 

 

By

/s/ Angel Martinez

 

 

Name: Angel Martinez

 

 

Title: Chief Executive Officer

 

79

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender, as Issuing Bank and as Administrative
Agent

 

 

 

 

 

By

/s/ Keith F. Winzenried

 

 

Name: Keith F. Winzenried

 

 

Title: Credit Executive

 

80

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By

/s/ Carlos Recavarren

 

 

Name: Carlos Recavarren

 

 

Title: Assistant Vice President

 

81

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A., as a Lender

 

 

 

 

 

By

/s/ James Colman

 

 

Name: James Colman

 

 

Title: Vice President

 

82

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Lender

 

 

 

 

 

By

/s/ Tasneem A. Ebrahim

 

 

Name: Tasneem A. Ebrahim

 

 

Title: Senior Vice President

 

83

--------------------------------------------------------------------------------


 

 

Compass Bank, as a Lender

 

 

 

 

 

By

/s/ Erik Velastegui

 

 

Name: Erik Velastegui

 

 

Title: Senior Vice President

 

84

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By

/s/ Brian Anderson

 

 

Name: Brian Anderson

 

 

Title: Vice President

 

85

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

 

 

By

/s/ Joyce P. Dorsett

 

 

Name: Joyce P. Dorsett

 

 

Title: Vice President

 

86

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

 

 

By

/s/ Richard J. Tico

 

 

Name: Richard J. Tico

 

 

Title: Vice President

 

87

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By

/s/ Edward Hawke

 

 

Name: Edward Hawke

 

 

Title: Senior Vice President

 

88

--------------------------------------------------------------------------------


 

 

Rabobank, National Association, as a Lender

 

 

 

 

 

 

 

By

/s/ Arthur J. Munoz III

 

 

Name: Arthur J. Munoz III

 

 

Title: Vice President, Senior Banker

 

89

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation, as a Lender

 

 

 

 

 

 

 

By

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title: Managing Director

 

90

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ John Kase

 

 

Name: John Kase

 

 

Title: Vice President

 

91

--------------------------------------------------------------------------------


 

 

CALIFORNIA BANK & TRUST, as a Lender

 

 

 

 

 

 

 

By

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title: Vice President

 

92

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Nicolette Sloan

 

 

Name: Nicolette Sloan

 

 

Title: Vice President

 

93

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Amended and Restated Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower(s):

 

Deckers Outdoor Corporation (the “Borrower”)

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, National Association, as the administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of August 10, 2012 among the
Borrower, the Lenders parties thereto and the Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders(7)

 

Amount of
Commitment/
Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

$

 

$

 

 

%

 

 

[7.

 

Trade Date:

 

](9)

 

[Page break]

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(9)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR[S](10)

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

 

 

ASSIGNEE[S](11)

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

[Consented to and](12) Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:

 

 

 

 

 

[Consented to:

 

 

 

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

   Title:  ](13)

 

 

 

--------------------------------------------------------------------------------

(10)  Add additional signature blocks as needed.

 

(11)  Add additional signature blocks as needed.

 

(12)  Include except in the case of an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment.

 

(13)  Include except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

DECKERS OUTDOOR CORPORATION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee[s].  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.04(b) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.04(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and (b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the

 

A-4

--------------------------------------------------------------------------------


 

Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STRADLING YOCCA CARLSON & RAUTH, P.C.

800 ANACAPA STREET, SUITE A

SANTA BARBARA, CA 93101

SYCR.COM

 

NEWPORT BEACH

949.725.4000

 

SACRAMENTO

916.449.2350

 

SAN DIEGO

858.926.3000

 

SAN FRANCISCO

415.283.2240

 

SANTA BARBARA

805.730.6800

 

SANTA MONICA

424.214.7000

 

August 10, 2012

 

JPMorgan Chase Bank, National Association,
as Administrative Agent, and the several Lenders

 

Re: Credit Agreement dated as of August 10, 2012

 

Ladies and Gentlemen:

 

We have acted as counsel to Deckers Outdoor Corporation, a Delaware corporation
(the “Borrower”), Deckers Consumer Direct Corporation, an Arizona corporation
(“Consumer Direct”), Deckers Retail, LLC, a California limited liability company
(“Deckers Retail”), Tsubo, LLC, a Delaware limited liability company (“Tsubo”),
Mozo, Inc., a Colorado corporation (“Mozo”), Deckers Cabrillo, LLC, a California
limited liability company (“Deckers Cabrillo”), and Deckers Acquisition, Inc., a
Delaware corporation (“Deckers Acquisition,” and collectively with Consumer
Direct, Deckers Retail, Tsubo and Deckers Cabrillo, each individually a
“Guarantor” and collectively, the “Guarantors”) in connection with the Amended
and Restated Credit Agreement dated as of August 10, 2012 (the “Credit
Agreement”) among the Borrower, the Lenders party thereto (including JPMorgan
Chase Bank, National Association), and JPMorgan Chase Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

This opinion is delivered pursuant to Section 4.01(b) of the Credit Agreement. 
The Borrower and the respective Guarantors are sometimes referred to in this
letter individually as a “Loan Party,” and collectively as the “Loan Parties.” 
Unless specifically defined herein or the context requires otherwise,
capitalized terms used herein shall have the meanings ascribed to them in the
Credit Agreement.

 

In connection with the preparation of this opinion, we have examined the
following documents:

 

(i)            the Credit Agreement;

 

(ii)           the Guaranty;

 

(iii)          the Security Agreement;

 

(iv)          the promissory notes delivered by the Borrower to certain Lenders
pursuant to Section 2.09(e) of the Credit Agreement, in the form which the
Administrative Agent has as of the Closing Date approved;

 

(v)           the Amended and Restated Certificate of Incorporation of the
Borrower, certified by the Delaware Secretary of State as of August 7, 2012 and
certified to us by an officer of the Borrower as being complete, inclusive of
all amendments to date, and in full force and effect as of the date of this
opinion;

 

--------------------------------------------------------------------------------


 

(vi)          the Bylaws of the Borrower, certified to us by an officer of the
Borrower as being complete, inclusive of all amendments to date, and in full
force and effect as of the date of this opinion;

 

(vii)         the Articles of Incorporation of Consumer Direct, certified by the
Arizona Secretary of State as of August 25, 2011 and certified to us by an
officer of said corporation as being complete, inclusive of all amendments to
date, and in full force and effect as of the date of this opinion;

 

(viii)        the Bylaws of Consumer Direct, certified to us by an officer of
said corporation as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

 

(ix)          the Articles of Organization of Deckers Retail, certified by the
California Secretary of State as of August 8, 2012 and certified to us by an
officer of said limited liability company as being complete, inclusive of all
amendments to date, and in full force and effect as of the date of this opinion;

 

(x)           the Operating Agreement of Deckers Retail, certified to us by an
officer of said limited liability company as being complete, inclusive of all
amendments to date, and in full force and effect as of the date of this opinion;

 

(xi)          the Certificate of Formation of Tsubo, certified by the Delaware
Secretary of State as of August 6, 2012 and certified to us by an officer of the
corporation which is the manager of said limited liability company as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

 

(xii)         the Operating Agreement of Tsubo, certified to us by an officer of
the corporation which is the manager of said limited liability company as being
complete, inclusive of all amendments to date, and in full force and effect as
of the date of this opinion;

 

(xiii)        the Articles of Incorporation of Mozo, certified by the Colorado
Secretary of State as of August 6, 2012 and certified to us by an officer of
said corporation as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

 

(xiv)        the Bylaws of Mozo, certified to us by an officer of said
corporation as being complete, inclusive of all amendments to date, and in full
force and effect as of the date of this opinion;

 

(xv)         the Articles of Organization of Deckers Cabrillo, certified by the
California Secretary of State as of August 8, 2012 and certified to us by an
officer of said limited liability company as being complete, inclusive of all
amendments to date, and in full force and effect as of the date of this opinion;

 

(xvi)        the Operating Agreement of Deckers Cabrillo, certified to us by an
officer of said limited liability company as being complete, inclusive of all
amendments to date, and in full force and effect as of the date of this opinion;

 

(xvii)       the Certificate of Incorporation of Deckers Acquisition, certified
by the Delaware Secretary of State as of August 6, 2012 and certified to us by
an officer of said

 

B-2

--------------------------------------------------------------------------------


 

corporation as being complete, inclusive of all amendments to date, and in full
force and effect as of the date of this opinion;

 

(xviii)      the Bylaws of Deckers Acquisition, certified to us by an officer of
said corporation as being complete, inclusive of all amendments to date, and in
full force and effect as of the date of this opinion;

 

(xix)        records of the corporate proceedings of each such Loan Party
relating to the transactions contemplated by the Credit Agreement certified to
us by an officer of the respective Loan Party as constituting all records of
proceedings relating to the transactions contemplated by the Credit Agreement;

 

(xx)         originals or copies certified or otherwise identified to our
satisfaction of such records, agreements, instruments and certificates of public
officials and of the Loan Parties as we have deemed necessary and relevant to
form the basis for our opinions herein.

 

(xxi)        Certificates of Status or equivalent instruments, each of recent
date, certified by the Secretary of State of each respective Loan Party’s state
of incorporation, organization or formation, with respect to the “good standing”
or equivalent status of such Loan Party;

 

(xxii)       a certificate of certain officers of the Loan Parties identifying
certain agreements and instruments (in each case including all amendments to
date) to which the Borrower and/or one or more Guarantors is a party or by which
the Borrower and/or one or more Guarantors’ properties or assets are bound (the
“Certificate Relating to Agreements”);

 

(xxiii)      a copy, certified to us as being a true and correct copy of the
original, of each of the agreements and instruments identified in the
Certificate Relating to Agreements (the “Material Agreements”);

 

(xxiv)     the following UCC financing statements (collectively, the “Financing
Statements”):

 

a.     UCC1 naming the Borrower as debtor and the Administrative Agent as
secured party, filed with the Secretary of State of the State of Delaware (the
“Delaware Filing Office”) on August 30, 2011, a copy of which is attached hereto
as Exhibit B-1;

 

b.     UCC1 naming Consumer Direct as debtor and the Administrative Agent as
secured party, filed with the Secretary of State of the State of Arizona (the
“Arizona Filing Office”) on August 30, 2011, a copy of which is attached hereto
as Exhibit B-2;

 

c.     UCC1 naming Deckers Retail as debtor and the Administrative Agent as
secured party, filed with the Secretary of State of the State of California (the
“California Filing Office”) on August 30, 2011, a copy of which is attached
hereto as Exhibit B-3;

 

d.     UCC1 naming Tsubo as debtor and the Administrative Agent as secured
party, filed with the Delaware Filing Office on August 30, 2011, a copy of which
is attached hereto as Exhibit B-4;

 

B-3

--------------------------------------------------------------------------------


 

e.     UCC1 naming Mozo as debtor and the Administrative Agent as secured party,
to be filed with the Secretary of State of the State of Colorado (the “Colorado
Filing Office”) on August 30, 2011, a copy of which is attached hereto as
Exhibit B-5;

 

f.     Form UCC1 naming Deckers Cabrillo as debtor and the Administrative Agent
as secured party, to be filed with the California Filing Office, a copy of which
is attached hereto as Exhibit B-6; and

 

g.     Form UCC1 naming Deckers Acquisition as debtor and the Administrative
Agent as secured party, to be filed with the Delaware Filing Office, a copy of
which is attached hereto as Exhibit B-7; and

 

(xxv)      a certificate of certain officers of the Loan Parties as to certain
factual matters relevant to this opinion.

 

We have made no additional state-level investigation after the respective dates
stated in items (v), (vii), (ix), (xi) and (xiii) above of those items in
rendering our opinion expressed in Paragraph 1.

 

Each of the documents identified in items (i) through (iv) above is sometimes
referred to herein as a “Loan Agreement.”  We have also examined such other
documents and made such further legal and factual examination and investigation
as we deem necessary for purposes of rendering the following opinions.

 

For purposes of the below, (i) “Article 9 Collateral” means the Collateral
described in the Security Agreement in which a security interest may be created
under Article 9 of the Uniform Commercial Code as in effect from time to time in
the State of New York (the “NY UCC”) and (ii) “Filing Collateral” means that
portion of the Article 9 Collateral in which a security interest may be
perfected by filing a financing statement (other than a fixture filing) under
the Uniform Commercial Code (the “UCC”) as in effect in the state of filing.

 

We have assumed the authenticity of all documents submitted to us as originals,
the conformity with originals of all documents submitted to us as copies, faxes
or .pdf files, and the genuineness of all signatures.  We have also assumed the
legal capacity of all natural persons and that, with respect to all parties to
agreements or instruments relevant hereto (other than the Loan Parties), such
parties had the requisite power and authority to execute, deliver and perform
such agreements or instruments, that such agreements or instruments have been
duly authorized by all requisite action have been duly, executed and delivered
by such parties, and that such agreements or instruments are the valid, binding
and enforceable obligations of such parties.  We have also assumed that all Loan
Agreement promissory notes executed and delivered after the Closing Date will
have been executed and delivered by duly authorized officers of the Borrower
then duly authorized to do so.  We have also assumed, for purposes of the
opinions expressed herein, that:

 

(a)   each Lender is (i) a subsidiary of a bank holding company (as such term is
defined in Section 3707 of the California Financial Code) or is a bank organized
under the laws of the United States or any State thereof, (ii) a foreign (other
nation) bank described in Section 1716 of the California Financial Code meeting
the criteria for exemption set forth therein, (iii) licensed under the
California Finance Lenders Law (Cal. Fin. Code § 22000 et seq.), or (iv) a
lending institution otherwise belonging to an exempt class of persons and, as a
result thereof, that the Lender is exempt

 

B-4

--------------------------------------------------------------------------------


 

from the restrictions of Section 1 of Article XV of the Constitution of the
State of California relating to rates of interest upon the loan of money;

 

(b)   the Loans will be made by the Lenders for their own accounts or for the
account of another person that qualifies for an exemption from the interest rate
limitations of California and other applicable law; and

 

(c)   there is no agreement by the Lenders (or any of them) to sell
participations or any other interest in the Loans to be made under the Loan
Agreements to any person other than a person that qualifies for an exemption
from the interest rate limitations of California and other applicable law.

 

We have also assumed that:

 

(a) the description of the Collateral contained in the Loan Agreements and the
Financing Statements “reasonably identifies” the Collateral;

 

(b) each Loan Party has sufficient “rights” or “power to transfer rights” in
each item within the Collateral consistent with and sufficient for purposes of
the Loan Agreements to which such Loan Party is a party; and

 

(c) the Loan Parties have each received legally sufficient consideration and
“value” for their respective obligations under the Loan Agreements and for the
granting of security interests in their property as security for such
obligations, for the granting of guarantees, or for the pledge of the Pledged
Securities (as defined below).

 

As to questions of fact material to our opinions, we have relied upon the
representations of each party made in the Loan Agreements and the matters and
statements contained in other documents and certificates delivered in connection
therewith, certificates of officers of the Loan Parties furnished to us, and
certificates and advices of public officials and have made no independent
investigation of such matters.

 

We have assumed with your permission that there are no documents or agreements
between or among the Administrative Agent and the Lenders (or any of them), on
the one hand, and the Loan Parties (or any of them), on the other hand, which
would expand or otherwise modify the respective rights and obligations of such
parties as set forth in the Loan Agreements and the documents required or
contemplated thereby.  We also have assumed with your permission that there are
no facts or circumstances relating to the Lenders or the Administrative Agent
that might prevent such parties from enforcing any of the rights to which our
opinion relates (for example, lack of due incorporation or good standing or
qualification to conduct business, or statutory or regulatory prohibitions
applicable to any of the Lenders or the Administrative Agent by virtue of its
failure to pay applicable state taxes).

 

Where a statement herein is qualified by “known to us” or “to our knowledge” or
any similar phrase, that knowledge is limited to the actual knowledge of lawyers
currently in this firm who have been involved in representing the Borrower and
the Guarantors in connection with the Loan Agreements (and not including any
constructive or imputed notice of any information).  Except as otherwise
expressly indicated, we have not undertaken any independent investigation to
determine the accuracy of any such statement (for example, we have not searched
the dockets of any courts), and any limited inquiry undertaken by us during the
preparation of this opinion letter should not be regarded as such an
investigation; and no inference as to our knowledge of any matters bearing on

 

B-5

--------------------------------------------------------------------------------


 

the accuracy of any such statement should be drawn from the fact of our
representation of the Loan Parties or the rendering of the opinions set forth
below.

 

We are members of the State Bar of California and not of the bars of other
States and accordingly we do not express any opinion herein concerning any laws
other than the laws of the State of California, the Delaware General Corporation
Law, the federal law of the United States and the UCC as in effect in the States
of Arizona, Colorado, Delaware and New York.

 

We advise you that (a) our opinion in Paragraphs 10, 13 and 16 with respect to
the State of Delaware is based solely upon a review of Article 9 of the Delaware
UCC (as defined below) as currently set forth in the UCC Reporter Digest for
such State, as published by Matthew Bender & Company, Inc., and excludes any
review of judicial or official decisions interpreting these sections or any
other review; (b) our opinion in Paragraph 11 with respect to the State of
Arizona is based solely upon a review of Article 9 of the Arizona UCC (as
defined below) as currently set forth in the UCC Reporter Digest for such State,
as published by Matthew Bender & Company, Inc., and excludes any review of
judicial or official decisions interpreting these sections or any other review;
(c) our opinion in Paragraph 14 with respect to the State of Colorado is based
solely upon a review of Article 9 of the Colorado UCC (as defined below) as
currently set forth in the UCC Reporter Digest for such State, as published by
Matthew Bender & Company, Inc., and excludes any review of judicial or official
decisions interpreting these sections or any other review; and (d) our opinion
in Paragraph 9 with respect to the NY UCC is based solely upon a review of
Article 9 of the NY UCC as currently set forth in the UCC Reporter Digest for
such State, as published by Matthew Bender & Company, Inc., and excludes any
review of judicial or official decisions interpreting these sections or any
other review.

 

We further call your attention to the fact that the Loan Agreements state that
they are governed by New York law and that our opinions below are based on our
assumption (with your permission) that the internal laws of the State of New
York are the same as the internal laws of the State of California and would be
applied to the Loan Agreements in a similar manner.  We express no opinion as to
whether the laws of the State of New York or the laws of the State of
California, or the law of any other jurisdiction, would be held to govern the
interpretation and enforcement of the Loan Agreements, nor as to whether the
internal laws of the State of New York are in fact the same as the internal laws
of the State of California nor as to whether they would be applied to the Loan
Agreements in a similar manner.

 

Furthermore, we express no opinion with respect to compliance with any law, rule
or regulation that as a matter of customary practice is understood to be covered
only when an opinion refers to it expressly.  Without limiting the generality of
the foregoing, we express no opinion on local or municipal or regional law,
antitrust, environmental, land use, safety, hazardous material, securities, tax,
margin, antiterrorism, money laundering, or investment company laws, rules or
regulations, or, except with respect to creation or perfection of a security
interest, any patent, copyright, trademark or other intellectual property matter
(or the statutes, regulations, treaties or common laws of any nation, state or
jurisdiction with regard thereto) or on any local, municipal or regional law,
rule or regulation requiring licenses, permits and approvals necessary for the
conduct of the Borrower’s business.  We expressly do not comment upon or render
any opinion with respect to any documents contemplated by or referenced in or
forms of which are attached to the Loan Agreements, other than the Loan
Agreements themselves.

 

B-6

--------------------------------------------------------------------------------


 

Based upon the foregoing and our examination of such matters of fact and
questions of law as we have deemed advisable or appropriate for our opinion, and
subject to the assumptions, exceptions, limitations and qualifications expressed
in this opinion letter, it is our opinion that:

 

1.                        The Borrower is a corporation validly incorporated and
in good standing under the laws of the State of Delaware. Each Guarantor is a
corporation or limited liability company incorporated, organized or formed in,
and in good standing under, such Guarantor’s state of incorporation,
organization or formation.

 

2.                        Each of the Loan Parties has the requisite corporate
or limited liability company power and authority to own its properties and
assets, and to carry on its business as, to our knowledge, it is presently
conducted.

 

3.                        Each of the Loan Parties has the corporate or limited
liability company power to enter into and perform its obligations under each of
the Loan Agreements to which it is a party.

 

4.                        Each of the Loan Parties has taken all corporate or
limited liability company action necessary to authorize the execution and
delivery of, and the performance of its obligations under, each of the Loan
Agreements to which it is a party; and each of the Loan Parties has duly
executed and delivered the Loan Agreements to which it is a party.

 

5.                        Each of the Loan Agreements to which the Borrower or a
Guarantor is a party is a valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as the
enforceability thereof may be subject to or limited by (a) bankruptcy,
insolvency, reorganization, arrangement, moratorium, fraudulent transfer, and
other similar laws of general applicability relating to or affecting rights of
creditors generally; and (b) general principles of equity, including, without
limitation, concepts of materiality, commercial reasonableness, and good faith
and fair dealing, regardless of whether considered in a proceeding in equity or
at law.

 

6.                        The execution, delivery and performance of each of the
Loan Agreements and consummation of the transactions contemplated thereby do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority of California, except such as have been
obtained or made and are in full force and effect.

 

7.                        The execution and delivery by the Borrower and each
respective Guarantor of the Loan Agreements to which it is a party do not, and
the performance by it of its respective obligations under those Loan Agreements
will not: (a) violate the Certificate of Incorporation or the Bylaws of the
Borrower or the Articles or Certificate of Incorporation or Bylaws, or the
Articles of Organization or the Certificate of Formation or the Operating
Agreement, of such Guarantor; (b) result in a breach of or constitute a default
under any Material Agreement listed on Exhibit A or result in the creation of a
security interest in, or Lien upon, such Loan Party’s properties or assets under
any Material Agreement listed on Exhibit A; or (c) violate any federal, Delaware
corporate or California rule or regulation applicable to it.

 

8.                        To our knowledge, there is no action, suit, or
proceeding against any Loan Party, or the property of any Loan Party, in any
court or tribunal or before any arbitrator of any kind or before or by any
governmental authority, pending or overtly threatened in writing against any
Loan Party (A) asserting the invalidity of any of the Loan Agreements or any
document to be delivered by any Loan Party thereunder, or (B) seeking any
determination or ruling that might reasonably be expected to materially and
adversely affect (i) the performance by any Loan Party of its obligations under
the

 

B-7

--------------------------------------------------------------------------------


 

Loan Agreements or any document to be delivered thereunder (other than simply by
financially weakening such Loan Party), or (ii) the validity or enforceability
of the Loan Agreements or any documents to be delivered thereunder.

 

9.                        The provisions of the Security Agreement are effective
under the NY UCC to create in favor of the Administrative Agent a security
interest in each Loan Party’s rights in such Loan Party’s Article 9 Collateral
and in any identifiable cash proceeds thereof.

 

10.                 When and if, pre-bankruptcy, the Financing Statement naming
the Borrower as the debtor attached as Exhibit B-1 is filed (within the meaning
of Section 9-516 of the UCC as in effect in the State of Delaware (the “Delaware
UCC”)) in the Delaware Filing Office, under the provisions of Delaware UCC the
Administrative Agent’s security interest in the Borrower’s rights in its Filing
Collateral and in identifiable cash proceeds thereof will be perfected.

 

11.                 When and if, pre-bankruptcy, the Financing Statement naming
Consumer Direct as the debtor attached as Exhibit B-2 is filed (within the
meaning of Section 9-516 of the UCC as in effect in the State of Arizona (the
“Arizona UCC”)) in the Arizona Filing Office, under the provisions of Arizona
UCC the Administrative Agent’s security interest in Consumer Direct’s rights in
its Filing Collateral and in identifiable cash proceeds thereof will be
perfected.

 

12.                 When and if, pre-bankruptcy, the Financing Statement naming
Deckers Retail as the debtor attached as Exhibit B-3 is filed (within the
meaning of Section 9-516 of the UCC as in effect in the State of California (the
“California UCC”)) in the California Filing Office, under the provisions of
California UCC the Administrative Agent’s security interest in Deckers Retail’s
rights in its Filing Collateral and in identifiable cash proceeds thereof will
be perfected.

 

13.                 When and if, pre-bankruptcy, the Financing Statement naming
Tsubo as the debtor attached as Exhibit B-4 is filed (within the meaning of
Section 9-516 of the Delaware UCC) in the Delaware Filing Office, under the
provisions of Delaware UCC the Administrative Agent’s security interest in
Tsubo’s rights in its Filing Collateral and in identifiable cash proceeds
thereof will be perfected.

 

14.                 When and if, pre-bankruptcy, the Financing Statement naming
Mozo as the debtor attached as Exhibit B-5 is filed (within the meaning of
Section 9-516 of the UCC as in effect in the State of Colorado (the “Colorado
UCC”)) in the Colorado Filing Office, under the provisions of Colorado UCC the
Administrative Agent’s security interest in Mozo’s rights in its Filing
Collateral and in identifiable cash proceeds thereof will be perfected.

 

15.                 When and if, pre-bankruptcy, the Financing Statement naming
Deckers Cabrillo as the debtor attached as Exhibit B-6 is filed (within the
meaning of Section 9-516 of the California UCC) in the California Filing Office,
under the provisions of Delaware UCC the Administrative Agent’s security
interest in Deckers Cabrillo’s rights in its Filing Collateral and in
identifiable cash proceeds thereof will be perfected.

 

16.                 When and if, pre-bankruptcy, the Financing Statement naming
Deckers Acquisition as the debtor attached as Exhibit B-7 is filed (within the
meaning of Section 9-516 of the Delaware UCC) in the Delaware Filing Office,
under the provisions of Delaware UCC the Administrative Agent’s security
interest in Deckers Acquisition’s rights in its Filing Collateral and in
identifiable cash proceeds thereof will be perfected.

 

B-8

--------------------------------------------------------------------------------


 

17.                 Pursuant to Sections 9-301(2) and 9-305(a)(1) of the
California UCC, the local law of the jurisdiction where certificated securities
are actually located governs perfection of a possessory security interest in
such securities. Assuming that, pre-bankruptcy, the Administrative Agent (in
good faith and without notice of any liens, adverse claims or encumbrances other
than the Borrower’s ownership interest therein and the Administrative Agent’s
security interest therein) takes delivery and, after such taking of delivery,
retains possession (as such terms are used in Section 8-301 and Section 9-313 of
the California UCC in the State of California of certificates in registered form
representing the securities pledged to the Administrative Agent pursuant to the
Security Agreement (the “Pledged Securities”), and further assuming the Pledged
Securities are “securities” and are each duly indorsed to the Administrative
Agent or in blank by an effective endorsement or are accompanied by undated
stock powers with respect thereto duly indorsed to the Administrative Agent or
in blank by an effective endorsement, the Administrative Agent’s security
interest in the Borrower’s rights in the Pledged Securities will be perfected by
“control” (within the meaning of the California UCC).

 

Our opinions are subject to the following additional qualifications:

 

1.              We advise you that, on statutory or public policy grounds,
waivers or limitations of the following may not be enforced: (i) broadly or
vaguely stated rights, (ii) the benefits of statutory, regulatory or
constitutional rights, (iii) unknown future defenses or unknown future rights,
(iv) rights to one or more types of damages, and (v) indemnities.

 

2.              We express no opinion regarding the enforceability of Section
9.03 of the Credit Agreement and similar provisions of the other sections of the
Loan Agreements, relating to the payment of attorneys’ fees and costs, where
such payment is contrary to law or public policy.

 

3.              We express no opinion regarding the enforceability of Section
9.09 of the Credit Agreement and the provisions of the other sections of the
Loan Agreements, which purports to establish a choice of law and/or fix the
venue of proceedings relating to the Loan Agreements.

 

4.              We express no opinion regarding the enforceability of Section
9.10 of the Credit Agreement and the provisions of the other sections of the
Loan Agreements, which purport to waive the parties’ rights to a jury trial.

 

5.              We express no opinion with respect to:

 

a.                                      the priority of any security interest;

 

b.                                      any provision of any Loan Agreement that
purports to permit the Administrative Agent or any other person to sell or
otherwise dispose of any Collateral subject thereto except in compliance with
the NY UCC, any other applicable federal and state laws and any agreement
governing such Collateral, or to impose on the Administrative Agent standards of
care of Collateral in the Administrative Agent’s possession other than as
provided in Section 9-207 of the NY UCC; or

 

c.                                       Collateral consisting of real property,
copyrights, farm products, consumer goods, as-extracted collateral, commercial
tort claims (as such terms are defined in the NY UCC) or timber to be cut, or
Collateral which is subject to a state statute or a statute or treaty of the
United States which provides for a certificate of title or national or
international registration.

 

B-9

--------------------------------------------------------------------------------


 

6.              Other than the opinion in Paragraphs 10 through 17 above, our
opinions do not include any opinion as to the perfection or perfectibility of,
or the filings and other steps needed to perfect, any security interest or Lien.

 

7.              We advise you that we have not made or undertaken to make any
investigation as to the existence of or state of title to the Collateral and we
express no opinion as to the existence, condition or location of the Collateral.

 

8.              We advise you of California statutory provisions and case law to
the effect that a guarantor may be discharged, in whole or in part, if the
beneficiary of the guaranty alters the obligation of the principal, fails to
inform the guarantor of material information pertinent to the principal or any
collateral, elects remedies that may impair either the subrogation or
reimbursement rights of the guarantor against the principal or the value of any
collateral, fails to accord the guarantor the protections afforded a debtor
under Division 9 of the California Uniform Commercial Code or otherwise takes
any action that prejudices the guarantor, unless, in any such case, the
guarantor has effectively waived such rights or the consequences of such action
or has consented to such action.  While we believe that a California court
should hold that the explicit language contained in the Guaranty waiving such
rights should be enforceable, we express no opinion with respect to the effect
of: (i) any modification to or amendment of the obligations of the Borrower that
materially increases such obligations; (ii) any election of remedies by the
Administrative Agent following the occurrence of an event of default under the
Credit Agreement; or (iii) any other action by the Administrative Agent that
materially prejudices a Guarantor, if, in any such instance, such modification,
election, or action occurs without notice to such Guarantor and without granting
to such Guarantor an opportunity to cure any default by the Borrower.

 

9.              We advise you that principles of commercial reasonableness,
materiality and good faith and fair dealing, as applied to the Loan Agreements,
require you to act reasonably, in good faith and in a manner that is not
arbitrary or capricious in the administration and enforcement of the Loan
Agreements and will preclude you from invoking penalties (including, if deemed
to constitute a penalty, liquidated damages, default interest, late charges,
monetary penalties, make-whole premiums or other economic remedies) or other
remedies for defaults that bear no reasonable relation to the damage suffered or
that would otherwise work a forfeiture.

 

10.       We advise you that no security interest created by the Loan Agreements
in a particular item of Collateral can be first perfected after the bankruptcy
of the Loan Party which granted such security interest in such particular item
of Collateral.

 

11.       We advise you that Section 552 of the U.S. Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the U.S. Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case.

 

12.       We express no opinion regarding the applicability or effect of
Sections 544 and 548 of the U.S. Bankruptcy Code and Section 3439 et seq. of the
California Civil Code or any other federal or state fraudulent transfer or
similar law on the Loan Agreements.

 

13.       We express no opinion regarding the effect upon the enforceability of
the Loan Agreements of the sections of Article 9 of the applicable Uniform
Commercial Code which impose procedural limitations on the exercise of remedies
by a secured creditor.

 

B-10

--------------------------------------------------------------------------------


 

14.       We express no opinion as to any state or federal laws, rules or
regulations applicable to the transactions contemplated by the Loan Agreements
because of the nature of the business of any party thereto other than the Loan
Parties.

 

15.       We express no opinion with respect to:

 

(a)                                 the effect of applicable law providing that
a court may refuse to enforce, or may limit the application of, a contract or
any clause thereof which the court finds as a matter of law to have been
unconscionable at the time it was made;

 

(b)                                 provisions authorizing or validating
conclusive or discretionary determinations;

 

(c)                                  grants of setoff rights;

 

(d)                                 provisions to the effect that a guarantor is
liable as a primary obligor, and not as a surety; and

 

(e)                                  provisions for the severability of
provisions which are invalid for being violative of public policy.

 

16.       We express no opinion with respect to enforceability under certain
circumstances of:

 

(a)                                 any provisions prohibiting waivers of any
terms of the Loan Agreements other than in writing, or prohibiting oral
modifications thereof or modification by trade practice or course of conduct. 
In addition, our opinions are subject to the effect of judicial decisions which
may permit the introduction of extrinsic evidence to interpret the terms of
written contracts such as the Loan Agreements;

 

(b)                                 any provisions to the effect that rights or
remedies may be exercised without notice, or that failure to exercise or delay
in exercising rights or remedies will not operate as a waiver of any such right
or remedy; and

 

(c)                                  any provisions to the effect that rights or
remedies are not exclusive, that every right or remedy is cumulative and may be
exercised in addition to or with any other right or remedy, or that election of
a particular remedy or remedies does not preclude recourse to one or more
remedies.

 

17.       We express no opinion as to the effect on or under the Material
Agreements of: (i) financial covenants or similar provisions therein requiring
financial calculations or determinations to ascertain compliance, (ii)
provisions therein relating to the occurrence of a “material adverse event” or
words of similar import or (iii) parol evidence bearing on interpretation or
construction.  Moreover, to the extent that any of such Material Agreements is
governed by the laws of any jurisdiction other than California, the opinion
relating to those Material Agreements is based solely upon the plain meaning of
their language without regard to interpretation or construction that might be
indicated by the laws governing those Material Agreements, and is further based
on the result that would be obtained if a court were to apply the internal laws
of the State of California (excluding conflicts of law principles) to the
interpretation and enforcement of such Material Agreements.

 

The foregoing opinions speak as of the date hereof only, and this letter may be
relied upon solely by the Lenders and Administrative Agent for use in connection
with the transactions

 

B-11

--------------------------------------------------------------------------------


 

contemplated by the Credit Agreement.  The foregoing opinions are being
furnished to you solely for your benefit and may not be relied upon by any other
person, nor may copies be delivered to any other person, without our prior
written consent.  Our opinion is expressly limited to the matters set forth
above and we render no opinion, whether by implication or otherwise, as to any
other matters relating to the Loan Parties, the Loans or the Loan Agreements. 
We disclaim any obligation to advise you of any change of law that occurs, or
any facts, circumstances, events or developments of which we become aware, after
the date of this opinion letter, even if they would alter, affect or modify the
opinion expressed herein.

 

This opinion letter is based on the customary practice of lawyers who regularly
give, and lawyers who regularly advise opinion recipients regarding, opinions of
the kind involved, including customary practice as described in bar association
reports.

 

 

 

Very truly yours,

 

 

 

 

 

STRADLING YOCCA CARLSON & RAUTH

 

B-12

--------------------------------------------------------------------------------


 

Exhibit A

 

1.                                      Lease by and between Ampersand Aviation,
LLC and Deckers Outdoor Corporation, dated 11/1/03 for 495A South Fairview,
Goleta, California.

 

2.                                      Lease by and between Mission Oaks
Associates, LLC and Deckers Outdoor Corporation, dated 9/15/04 for 3001 Mission
Oaks Blvd., Unit B, Camarillo, California.

 

3.                                      Change in Control and Severance
Agreements with Angel Martinez, Zohar Ziv, Tom George, Constance Rishwain, and
Colin Clark.

 

B-13

--------------------------------------------------------------------------------


 

Exhibit B-1

 

B-14

--------------------------------------------------------------------------------


 

Exhibit B-2

 

B-15

--------------------------------------------------------------------------------


 

Exhibit B-3

 

B-16

--------------------------------------------------------------------------------

 


 

Exhibit B-4

 

B-17

--------------------------------------------------------------------------------


 

Exhibit B-5

 

B-18

--------------------------------------------------------------------------------


 

Exhibit B-6

 

B-19

--------------------------------------------------------------------------------


 

Exhibit B-7

 

B-20

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                      ,           

 

To:                             JPMorgan Chase Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 10, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), Deckers Outdoor Corporation, a
Delaware corporation (the “Borrower”), each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”) and JPMorgan
Chase Bank, National Association, as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                               of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 5.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 5.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
condition (financial or otherwise) of the Borrower during the accounting period
covered by the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

Compliance Certificate

 

--------------------------------------------------------------------------------


 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The analyses and information set forth
on Schedule 2 attached hereto demonstrating compliance with Section 6.10 of the
Agreement are true and accurate in all material respects on and as of the date
of this Certificate.

 

5.                                      No change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 of the Credit Agreement which has had an effect on such
financial statements [except:                    ].

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                               ,                    .

 

 

DECKERS OUTDOOR CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                              (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 6.01 — Indebtedness.

 

A.

 

Indebtedness of the Borrower or any Subsidiary incurred pursuant to Section
6.01(e) of the Agreement to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof and
outstanding as of Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $20,000,000

 

 

 

 

 

 

 

B.

 

Indebtedness of any Person that became a Subsidiary after the Effective Date and
outstanding pursuant to Section 6.01(f) of the Agreement as of Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $20,000,000

 

 

 

 

 

 

 

C.

 

Unsecured Indebtedness of the Borrower outstanding pursuant to Section 6.01(i)
of the Agreement as of Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $200,000,000

 

 

 

 

 

 

 

D.

 

Guarantees by the Borrower or Indebtedness of the Borrower related to purchases
by Borrower or its Subsidiaries or their manufacturers of sheepskin in the
ordinary course of business pursuant to which the tenor of the Borrower’s
obligations exceeds 24 months:

 

$

 

 

 

 

 

 

 

Maximum permitted: $75,000,000

 

 

 

 

 

 

 

E.

 

Indebtedness of the Borrower related to any mortgage financing transaction with
respect to the Borrower’s headquarters building as of the Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: the lesser of (i) 90% of the aggregate cost of such building
and (ii) $67,500,000.

 

 

 

 

 

 

 

F.

 

Indebtedness outstanding pursuant to Section 6.01(m) of the Agreement as of the
Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $5,000,000

 

 

 

C-3

--------------------------------------------------------------------------------


 

II.                                   Section 6.03 — Dispositions. Total
consideration for Dispositions by the Borrower of its headquarters building
pursuant to Section 6.03(a)(v) of the Agreement during fiscal quarter ending on
Statement Date (the “Subject Quarter”):

 

$

 

 

 

Maximum permitted: $75,000,000

 

 

 

III.                              Section 6.04 — Investments.

 

A.

 

Loans and advances made by the Borrower and its Subsidiaries to their officers
and employees in the ordinary course of business and outstanding as of Statement
Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $5,000,000

 

 

 

 

 

 

 

B.

 

Capital contributions to StellaDeck Fashion Limited since Effective Date:

 

$

 

 

 

 

 

 

 

Maximum permitted: $40,000,000

 

 

 

 

 

 

 

C.

 

Other investments, loans, advances or Guarantees pursuant to Section 6.04(l)
since Effective Date(1):

 

$

 

 

 

 

 

 

 

Maximum permitted: $25,000,000

 

 

 

 

IV.                               Section 6.06 — Restricted Payments. 
Restricted Payments made pursuant to Section 6.06(d) of the Agreement during
Subject Quarter:

 

$

 

V.                                    Section 6.10(a) — Asset Coverage Ratio.

 

A.

 

80% of the net accounts receivable of the Borrower and its Subsidiaries as of
Statement Date:

 

$

 

 

 

 

 

B.

 

50% of the aggregate amount of inventory of the Borrower and its Subsidiaries as
of Statement Date:

 

$

 

 

 

 

 

C.

 

aggregate amount of Indebtedness of the Borrower and its Subsidiaries that is
secured by a Lien as of Statement Date:

 

$

 

 

 

 

 

D.

 

Asset Coverage Ratio (Line V.A + Line V.B ¸ Line V.C):

 

             to 1

 

 

 

 

 

 

 

Must be greater than:

 

1.10 to 1.00

 

--------------------------------------------------------------------------------

(1)  Note: only permitted if both before and after giving effect to any such
transaction, (i) the Borrower would be in compliance with Section 6.10 of the
Agreement on a pro forma basis and (ii) the Borrower and its Subsidiaries on a
consolidated basis would have an aggregate amount of cash and unused borrowing
availability under the Commitments (to the extent that any such potential
borrowing would not cause the Borrower to be in breach of Section 6.10(a) on a
pro forma basis) of not less than $75,000,000.

 

C-4

--------------------------------------------------------------------------------


 

VI.                               Section 6.10(b) — Consolidated EBITDAR to sum
of Consolidated Interest Expense plus Consolidated Rental Expense.

 

A.

 

1.

Consolidated Net Income for period (the “Subject Period”) of four fiscal
quarters of the Borrower ending on Statement Date:

 

$

 

 

 

 

 

 

 

 

2.

Consolidated Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

3.

the provision for federal, state, local and foreign income taxes payable by the
Borrower and its Subsidiaries for Subject Period:

 

$

 

 

 

 

 

 

 

 

4.

depreciation and amortization expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

5.

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

6.

non-cash share based compensation expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

7.

other non-recurring expenses of the Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in Subject Period or
any future period:

 

$

 

 

 

 

 

 

 

 

8.

to the extent included in calculating Consolidated Net Income, federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
Subject Period:

 

$

 

 

 

 

 

 

 

 

9.

to the extent included in calculating Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for Subject Period:

 

$

 

 

 

 

 

 

 

 

10.

Consolidated EBITDAR for the Subject Period (Lines VI.A.1 + VI.A.2 + VI.A.3 +
VI.A.4 + VI.A.5 + VI.A.6 + VI.A.7 – VI.A.8 – VI.A.9):

 

$

 

 

 

 

 

 

B.

 

Consolidated Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

C.

 

Consolidated Rental Expense for Subject Period:

 

$

 

 

 

 

 

 

D.

 

Line VI.A.10 ¸ sum of Line VI.B + Line VI.C:

 

             to 1

 

 

 

 

 

 

 

 

Must be greater than:

 

2.25 to 1.00

 

C-5

--------------------------------------------------------------------------------


 

VII.                          Section 6.12 — Capital Expenditures.

 

A.

 

Capital Expenditures made by the Borrower in connection with its headquarters
building since August 30, 2011:

 

$

 

 

 

 

 

 

 

Maximum permitted: $75,000,000

 

 

 

 

 

 

 

B.

 

Other Capital Expenditures made by the Borrower and its Subsidiaries during
fiscal year of the Borrower to date as of Statement Date:

 

$

 

 

 

 

 

 

 

Maximum permitted:

 

 

 

 

 

 

 

i.

 

so long as no Default has occurred and is continuing , any permitted carryover
amount from previous two fiscal years(2):

 

$

ii.

 

Maximum Permitted: $65,000,000 + Line VII.B.i:

 

$

 

--------------------------------------------------------------------------------

(2)  Calculated per provisos to Section 6.12

 

C-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY (“Guaranty”), dated as of August 10, 2012, is
executed and delivered by each Domestic Subsidiary (as defined in the Credit
Agreement referred to below) of Deckers Outdoor Corporation, a Delaware
corporation (the “Borrower”), listed on the signature pages hereof and, as
required by the Credit Agreement (as defined below), any future Domestic
Subsidiary that executes and delivers a Joinder hereto (each a “Guarantor” and,
collectively with the Borrower, the “Loan Parties”), in favor of the Lenders,
the Cash Management Banks, the Hedge Banks and JPMorgan Chase Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”, and collectively with the Lenders, the Cash Management Banks and the
Hedge Banks, the “Secured Parties”) for the Lenders.

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) pursuant to which the
Lenders have, among other things, and subject to the terms and conditions set
forth in the Credit Agreement, agreed (a) to amend and restate that certain
Credit Agreement, dated as of August 30, 2011 (the “Existing Credit Agreement”),
and (b) to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks are party to and may
hereafter enter into Secured Hedge Agreements and Secured Cash Management
Agreements with the Loan Parties;

 

WHEREAS, the Guarantors are party to that certain Guaranty, dated as of August
11, 2011 (the “Existing Guaranty”), pursuant to which the Guarantors have
guaranteed all of the obligations of the Borrower under or in connection with
the Existing Credit Agreement and all of the obligations of the Loan Parties
under the Secured Hedge Agreements and Secured Cash Management Agreements;

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements;

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Lenders to make the credit extensions contemplated under the Credit Agreement,
the Guarantors hereby agree, jointly and severally, to amend and restate the
Existing Guaranty in its entirety as follows:

 

1.                                      Construction.  Unless the context of
this Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the term “including” is not limiting, and the term “or” has the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms refer to this Guaranty as a whole
and not to any particular

 

--------------------------------------------------------------------------------


 

provision of this Guaranty.  Any reference in this Guaranty to any of the
following documents includes any and all alterations, amendments, extensions,
modifications, renewals, supplements or restatements thereto or thereof, as
applicable: the Loan Documents; the Credit Agreement; and this Guaranty. 
Neither this Guaranty nor any uncertainty or ambiguity herein shall be construed
or resolved against Secured Parties or any Guarantor, whether under any rule of
construction or otherwise.  On the contrary, this Guaranty has been reviewed by
Guarantors, Secured Parties, and their respective counsel, and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of Secured Parties and
Guarantors.

 

2.                                      Guarantied Obligations.  Each Guarantor,
jointly and severally, hereby irrevocably and unconditionally guaranties to
Secured Parties, as and for its own debt, until final and indefeasible payment
thereof has been made, the due and punctual payment of all Obligations
(collectively, the “Guarantied Obligations”), in each case when and as the same
shall become due and payable, whether at maturity, by acceleration, or
otherwise; it being the intent of each Guarantor that the guaranty set forth
herein shall be a guaranty of payment and not a guaranty of collection;
provided, however, that each Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be incurred without rendering this
Guaranty, as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.

 

Each Guarantor represents and warrants to Secured Parties that (i) this Guaranty
has not been given with an intent to hinder, delay or defraud any creditor of
such Guarantor; (ii) such Guarantor is not engaged, or about to engage, in any
business or transaction for which its assets (other than those necessary to
satisfy its obligations under this Guaranty) are unreasonably small in relation
to the business or transaction, nor does such Guarantor currently intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they become due; and (iii) such Guarantor is not insolvent
at the time it gives this Guaranty, and the giving of this Guaranty will not
result in such Guarantor’s becoming insolvent.  Each Guarantor hereby covenants
and agrees that, as long as this Guaranty remains in effect, such Guarantor (i)
shall incur no indebtedness beyond its ability to repay the same in full in
accordance with the terms thereof; and (ii) shall not take any action, or suffer
to occur any omission, which could be reasonably likely to give rise to a claim
by any third party to set aside this Guaranty, or in any manner materially
impair Secured Parties’ rights and privileges hereunder or thereunder.

 

3.                                      Continuing Guaranty.  This Guaranty
includes Guarantied Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guarantied Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guarantied Obligations.  If such
a revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Secured Parties, (b) no such
revocation shall apply to any Guarantied Obligations in existence on such date
(including any subsequent continuation, extension, or renewal thereof, or change
in the interest rate, payment terms, or other terms and conditions thereof), (c)
no such revocation shall apply to any Guarantied Obligations made or

 

D-2

--------------------------------------------------------------------------------


 

created after such date to the extent made or created pursuant to a legally
binding commitment of Secured Parties in existence on the date of such
revocation, (d) no payment by any Guarantor, Borrower, or from any other source,
prior to the date of such revocation, shall reduce the maximum obligation of
such Guarantor hereunder, and (e) any payment by Borrower or from any source
other than such Guarantor subsequent to the date of such revocation shall first
be applied to that portion of the Guarantied Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligations of such
Guarantor hereunder.

 

4.                                      Performance under this Guaranty.  In the
event that Borrower fails to make any payment of any Guarantied Obligations on
or before the due date thereof, each Guarantor immediately shall cause such
payment to be made.

 

5.                                      Primary Obligations.  This Guaranty is a
primary and original obligation of each Guarantor, is not merely the creation of
a surety relationship, and is an absolute, unconditional, and continuing
guaranty of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law. 
Each Guarantor agrees that it is directly, jointly and severally with each other
Guarantor, liable to Secured Parties, that the obligations of such Guarantor
hereunder are independent of the obligations of Borrower or any other Guarantor,
and that a separate action may be brought against such Guarantor, whether such
action is brought against Borrower or another Guarantor or whether Borrower or
any such other Guarantor is joined in such action.  Each Guarantor agrees that
its liability hereunder shall be immediate and shall not be contingent upon the
exercise or enforcement by Secured Parties of whatever remedies they may have
against Borrower or any other Guarantor, or the enforcement of any lien or
realization upon any security Secured Parties may at any time possess.  Each
Guarantor agrees that any release which may be given by Secured Parties to
Borrower or any other Guarantor shall not release such Guarantor.  Each
Guarantor consents and agrees that Secured Parties shall be under no obligation
to marshal any property or assets of Borrower or any other Guarantor in favor of
such Guarantor, or against or in payment of any or all of the Guarantied
Obligations.

 

6.                                      Waivers.

 

(a)                                 To the fullest extent permitted by
applicable law, each Guarantor hereby waives: (i) notice of acceptance hereof;
(ii) notice of any loans or other financial accommodations made or extended
under the Credit Agreement, or the creation or existence of any Guarantied
Obligations; (iii) notice of the amount of the Guarantied Obligations, subject,
however, to such Guarantor’s right to make inquiry of Administrative Agent to
ascertain the amount of the Guarantied Obligations at any reasonable time; (iv)
notice of any adverse change in the financial condition of Borrower or of any
other fact that might increase such Guarantor’s risk hereunder; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory note or any other instrument; (vi) notice of any Default or Event of
Default under the Credit Agreement; and (vii) all other notices (except if such
notice is specifically required to be given to a Guarantor under this Guaranty
or any other Loan Document to which such Guarantor is party) and demands to
which such Guarantor might otherwise be entitled.

 

D-3

--------------------------------------------------------------------------------


 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives the right by statute or otherwise to
require Secured Parties to institute suit against Borrower or to exhaust any
rights and remedies which Secured Parties have or may have against Borrower.  In
this regard, each Guarantor agrees that it is bound to the payment of each and
all Guarantied Obligations, whether now existing or hereafter accruing, as fully
as if such Guarantied Obligations were directly owing to Secured Parties by such
Guarantor.  Each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guarantied
Obligations shall have been fully and finally performed and indefeasibly paid)
of Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.

 

(c)                                  To the maximum extent permitted by law,
each Guarantor hereby waives: (i) any rights to assert against Secured Parties
any defense (legal or equitable), set-off, counterclaim, or claim which such
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to Secured Parties; (ii) any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of sufficiency, validity, or enforceability of the Guarantied
Obligations, other than the defense that the Guarantied Obligations have been
fully and finally performed and indefeasibly paid; (iii) any defense arising by
reason of any claim or defense based upon an election of remedies by Secured
Parties; (iv) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guarantied Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and (v) all other rights and defenses the assertion or
exercise of which would in any way diminish the liability of Guarantor
hereunder, other than the defense that the Guarantied Obligations have been
fully and finally performed and indefeasibly paid.  Notwithstanding the
foregoing, this Section 6(c) shall not be deemed to waive any portion of any
right of subrogation, reimbursement, contribution or indemnification or similar
right that would not be waived pursuant to the provisions of Section 6(e).

 

(d)                                 WITHOUT LIMITING THE GENERALITY OF ANY OTHER
WAIVER OR OTHER PROVISION SET FORTH IN THIS GUARANTY, EACH GUARANTOR HEREBY
WAIVES, TO THE MAXIMUM PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES THAT
MAY BE DERIVED FROM OR AFFORDED BY LAW WHICH LIMITS THE LIABILITY OF OR
EXONERATES GUARANTIES OR SURETIES OR REQUIRES SECURED PARTIES TO EXHAUST
REMEDIES AGAINST THE BORROWER PRIOR TO COMMENCING ANY ACTION OR FORECLOSURE
AGAINST SUCH GUARANTOR OR ITS PROPERTIES INCLUDING, WITHOUT LIMITATION, THE
BENEFITS OF CALIFORNIA CIVIL CODE §§2787 THROUGH AND INCLUDING §2855, CALIFORNIA
CIVIL CODE §§2899 AND 3433, CALIFORNIA CODE OF CIVIL PROCEDURE §§580A, 580B,
580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE, AND
ANY SUCCESSOR PROVISIONS OF SUCH SECTIONS, OR ANY SIMILAR LAWS OF THE STATE OF
CALIFORNIA OR OF ANY OTHER APPLICABLE JURISDICTION.

 

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL

 

D-4

--------------------------------------------------------------------------------


 

RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY ANY SECURED PARTY,
EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH
RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS DESTROYED GUARANTOR’S
RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST BORROWER BY THE OPERATION OF
APPLICABLE LAW INCLUDING §580D OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR ANY
SIMILAR LAWS OF THE STATE OF CALIFORNIA OR OF ANY OTHER APPLICABLE JURISDICTION.

 

(e)                                  (1) Notwithstanding anything to the
contrary elsewhere contained herein or in any other Loan Document, until full
and final payment of the Guarantied Obligations, each Guarantor hereby waives
with respect to Borrower and its respective successors and assigns (including
any surety) and any other party any and all rights at law or in equity, to
subrogation, to reimbursement, to exoneration, to contribution, to setoff or to
any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which such
Guarantor may have or hereafter acquire against Borrower or any other party in
connection with or as a result of Borrower’s execution, delivery and/or
performance of the Credit Agreement or any other Loan Document.  Each Guarantor
agrees that it shall not have or assert any such rights against Borrower or
Borrower’s successors and assigns or any other Person (including any surety),
either directly or as an attempted setoff to any action commenced against such
Guarantor by Borrower (as borrower or in any other capacity) or any other Person
until the Guarantied Obligations have been fully and finally repaid to the
Secured Parties.  Each Guarantor hereby acknowledges and agrees that this waiver
is intended to benefit the Secured Parties and shall not limit or otherwise
affect any of the Borrower’s liability hereunder, under any other Loan Document
to which Borrower is a party, or the enforceability hereof or thereof.

 

(2)                                 To the extent any waiver of subrogation
contained in subparagraph (e)(1) is unenforceable, each Guarantor shall, until
the Guarantied Obligations shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
terminated or canceled (or the reimbursement obligations in respect thereof
shall have been secured with cash collateral or letters of credit in a manner
reasonably satisfactory to the Issuing Bank), withhold exercise of (a) any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation (i)
any right of subrogation, reimbursement or indemnification that such Guarantor
now has or may hereafter have against Borrower with respect to the Guarantied
Obligations, (ii) any right to enforce, or to participate in, any claim, right
or remedy that any Secured Party now has or may hereafter have against Borrower,
and (iii) any benefit of, and any right to participate in, any collateral or
security now or hereafter held by the Secured Parties, and (b) any right of
contribution such Guarantor may have against any other Guarantor (including
without limitation any such right of contribution).  Each Guarantor further
agrees that, to the extent the agreement to withhold the exercise of its rights
of subrogation, reimbursement, indemnification and contribution as set forth
herein is found by a court of competent

 

D-5

--------------------------------------------------------------------------------


 

jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement or indemnification such Guarantor may have against Borrower or
against any collateral or security, and any rights of contribution Guarantor may
have against any such other Guarantor, shall be junior and subordinate to any
rights the Secured Parties may have against Borrower, to all right, title and
interest the Secured Parties may have in any such collateral or security, and to
any right the Secured Parties may have against such other Guarantor.  The
Administrative Agent, on behalf of Lenders, may use, sell or dispose of any item
of collateral or security as it sees fit without regard to any subrogation
rights any Guarantor may have, and upon any such disposition or sale any rights
of subrogation Guarantors may have shall terminate.  If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement or
indemnification rights at any time when all Guarantied Obligations shall not
have been paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of Lenders and shall forthwith be paid over to
the Administrative Agent for the benefit of Lenders to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with Section 12 of this Guaranty.

 

7.                                      Releases.  Each Guarantor consents and
agrees that, without notice to or by such Guarantor and without affecting or
impairing the obligations of such Guarantor hereunder, Secured Parties may, by
action or inaction, compromise or settle, extend the period of duration or the
time for the payment, or discharge the performance of, or may refuse to, or
otherwise not enforce, or may, by action or inaction, release all or any one or
more parties to, any one or more of the Credit Agreement or any of the other
Loan Documents or may grant other indulgences to Borrower in respect thereof, or
may amend or modify in any manner and at any time (or from time to time) any one
or more of the Credit Agreement or any of the other Loan Documents, or may, by
action or inaction, release or substitute any other Guarantor, if any, of the
Guarantied Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guarantied Obligations (including any
collateral) or any other guaranty of the Guarantied Obligations, or any portion
thereof.

 

8.                                      No Election.  Secured Parties shall have
the right to seek recourse against any Guarantor to the fullest extent provided
for herein and no election by Secured Parties to proceed in one form of action
or proceeding, or against any Guarantor or other party, or on any obligation,
shall constitute a waiver of Secured Parties’ right to proceed in any other form
of action or proceeding or against any other Guarantor or other parties unless
Secured Parties have expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by
Secured Parties under any document or instrument evidencing the Guarantied
Obligations shall serve to diminish the liability of Guarantors under this
Guaranty except to the extent that Secured Parties finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.

 

9.                                      Indefeasible Payment.  The Guarantied
Obligations shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to Secured Parties are no longer subject
to any right on the part of any person whomsoever, including Borrower, Borrower
as a debtor in possession, or any trustee (whether appointed under any Debtor
Relief Law or otherwise) of Borrower’s assets to invalidate or set aside such
payments or to seek to recoup the amount of such payments or any portion
thereof, or to declare same to be fraudulent

 

D-6

--------------------------------------------------------------------------------


 

or preferential.  In the event that, for any reason, all or any portion of such
payments to Secured Parties is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and each Guarantor shall be
liable for the full amount Secured Parties are required to repay plus any and
all costs and expenses (including attorneys’ fees) paid by Secured Parties in
connection therewith.

 

10.                               Financial Condition of Borrower.  Each
Guarantor represents and warrants to Secured Parties that it is currently
informed of the financial condition of Borrower and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Guarantied Obligations.  Each Guarantor further represents and warrants
to Secured Parties that it has read and understands the terms and conditions of
the Credit Agreement and the other Loan Documents.  Each Guarantor hereby
covenants that it will continue to keep itself informed of Borrower’s financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guarantied Obligations.

 

11.                               Subordination.  Each Guarantor hereby agrees
that after the occurrence and during the continuance of an Event of Default any
and all present and future indebtedness of Borrower owing to such Guarantor
shall be postponed in favor of and subordinated to payment in full of the
Guarantied Obligations.  Each Guarantor agrees that amounts paid over to Secured
Parties pursuant to the subordination provisions of this Section 11 shall be
separate and apart from, and shall not be credited to, the liability of such
Guarantor pursuant to Section 2.

 

12.                               Payments; Application.  All payment to be made
hereunder by any Guarantor shall be made in lawful money of the United States of
America at the time of payment, shall be made in immediately available funds,
and shall be made without setoff, deduction (whether for Taxes or otherwise) or
counterclaim.  All payments made by any Guarantor hereunder shall be applied as
follows:  first, to all reasonable costs and expenses (including attorneys’
fees) incurred by Secured Parties in enforcing this Guaranty or in collecting
the Guarantied Obligations; second, to all accrued and unpaid interest, premium,
if any, and fees owing to Secured Parties constituting Guarantied Obligations;
and third, to the balance of the Guarantied Obligations.

 

13.                               Attorneys’ Fees and Costs.  Each Guarantor
agrees to pay, on demand, all reasonable attorneys’ fees and all other
reasonable costs and expenses which may be incurred by Secured Parties in the
enforcement of this Guaranty or in any way arising out of, or consequential to
the protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

 

14.                               Notices.  All notices and other communications
provided to any party hereto under this Guaranty shall be in writing or by
facsimile and addressed, delivered or transmitted to such party at its address
or facsimile number set forth below or at such other address or facsimile number
as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when transmitted.

 

If to Deckers

 

D-7

--------------------------------------------------------------------------------


 

Consumer Direct

Corporation:                                                                        
Deckers Consumer Direct Corporation

123 N. Leroux Street

Flagstaff, AZ 86001

 

If to any other

Guarantor:                                                                                  
Deckers Outdoor Corporation

495-A South Fairview Avenue

Goleta, CA 93117

Attention: Thomas George

Facsimile: (805) 967-7862

 

If to Secured Parties:                              JPMorgan Chase Bank,
National Association

Loan and Agency Services Group

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603-2003

Attention: Darren Cunningham

Facsimile: (888) 292-9533

Email: jpm.agency.servicing.4@jpmchase.com

 

With copies to:                                                             
JPMorgan Chase Bank, National Association

1301 2nd Avenue, Floor 24

Seattle, WA 98101

Attention: Keith F. Winzenried

 

and

 

Mayer Brown LLP

350 South Grand Avenue

25th Floor

Los Angeles, California 90071

Attention:  Brian E. Newhouse, Esq.

Facsimile: (213) 625-0248

 

15.                               Cumulative Remedies.  No remedy under this
Guaranty, under the Credit Agreement or any Loan Document is intended to be
exclusive of any other remedy, but each and every remedy shall be cumulative and
in addition to any and every other remedy given under this Guaranty, under the
Credit Agreement or any other Loan Document, and those provided by law.  No
delay or omission by Secured Parties to exercise any right under this Guaranty
shall impair any such right nor be construed to be a waiver thereof.  No failure
on the part of Secured Parties to exercise, and no delay in exercising, any
right under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Guaranty preclude any other
or further exercise thereof or the exercise of any other right.

 

16.                               Severability of Provisions.  Any provision of
this Guaranty which is prohibited or unenforceable under applicable law, shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Wherever possible, each

 

D-8

--------------------------------------------------------------------------------


 

provision of this Guaranty will be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Guaranty is
prohibited by or invalid under such law, such provision will be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Guaranty.  Consistent with
the foregoing, and notwithstanding any other provision of this Guaranty to the
contrary, in the event that any action or proceeding is brought in whatever form
and in whatever forum seeking to invalidate any Guarantor’s obligations under
this Guaranty under any fraudulent conveyance, fraudulent transfer theory, or
similar avoidance theory, whether under state or federal law, such Guarantor
(the “Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
can be incurred under applicable law by the Affected Guarantor without rendering
the obligations of the Affected Guarantor under this Guaranty voidable under
applicable law relating to fraudulent conveyance, fraudulent transfer, or any
other grounds for avoidance (such highest amount determined hereunder being the
Affected Guarantor’s “Maximum Guaranty Amount”), and not for any greater amount,
as if the stated amount of this Guaranty as to the Affected Guarantor had
instead been the Maximum Guaranty Amount.  This Section is intended solely to
preserve the rights of the Secured Parties under this Guaranty to the maximum
extent not subject to avoidance under applicable law, and neither the Affected
Guarantor nor any other Person shall have any right or claim under this Section
with respect to the limitation described in this Guaranty, except to the extent
necessary so that the obligations of the Affected Guarantor under this Guaranty
shall not be rendered voidable under applicable law.

 

17.                               Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement among each Guarantor and Secured Parties
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
each Guarantor and Administrative Agent.  Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given.  No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar, right or default or otherwise
prejudice the rights and remedies hereunder.

 

18.                               Successors and Assigns.  Subject to the terms
of the Credit Agreement, this Guaranty shall be binding each Guarantor and its
successors and assigns and shall inure to the benefit of the successors and
assigns of Secured Parties; provided, however, no Guarantor shall assign this
Guaranty or delegate any of its duties hereunder without Secured Parties’ prior
written consent and any unconsented to assignment shall be absolutely void.  In
the event of any assignment or other transfer of rights by Secured Parties in
accordance with the terms of the Credit Agreement, the rights and benefits
herein conferred upon Secured Parties shall automatically extend to and be
vested in such assignee or other transferee.

 

19.                               Discharge of Guaranty upon Sale of Guarantor. 
Pursuant to Section 8.02 of the Credit Agreement, if any Guarantor shall cease
to be a Subsidiary of the Borrower as the result of a transaction permitted
under the Credit Agreement, the Administrative Agent shall release such
Guarantor from this Guaranty and shall, at the Borrower’s expense, execute and
deliver to

 

D-9

--------------------------------------------------------------------------------


 

such Guarantor such documents as such Guarantor may reasonably request to
evidence the release of such Guarantor from its obligations hereunder.

 

20.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. 
THE VALIDITY OF THIS GUARANTY, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF EACH GUARANTOR AND SECURED PARTIES, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

 

TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR AND EACH SECURED PARTY
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH GUARANTOR AND EACH
SECURED PARTY REPRESENT THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS GUARANTY MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

21.                               Joint and Several Liability.  The liability of
the Guarantors hereunder shall be joint and several.

 

22.                               California Judicial Reference.  If any action
or proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Guaranty or any other Loan Document, (a) the parties agree, and hereby agree to
advise the applicable court, that the adjudication of any such action or
proceeding (and all related claims) shall be made pursuant to California Code of
Civil Procedure Section 638 by a referee (who shall be a single active or
retired judge) who shall hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and (b)
without limiting the generality of Section 13, the Borrower shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

D-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

 

 

DECKERS CONSUMER DIRECT CORPORATION, an Arizona corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DECKERS RETAIL, LLC, a California limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TSUBO, LLC, a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MOZO, INC., a Colorado corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DECKERS CABRILLO, LLC, a California limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DECKERS ACQUISITION, INC., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-11

--------------------------------------------------------------------------------


 

JOINDER TO GUARANTY

 

This Joinder to Guaranty (this “Joinder”), dated as of                     ,
20    , relates to the Amended and Restated Guaranty dated as of August 10, 2012
(as amended to date, the “Guaranty”), among certain Domestic Subsidiaries of
Deckers Outdoor Corporation (the “Borrower”), parties thereto as Guarantors
(collectively the “Guarantors”) in favor of the Lenders, the Cash Management
Banks, the Hedge Banks and JPMorgan Chase Bank, National Association, as
Administrative Agent (the “Administrative Agent”).

 

In compliance with Section 5.09 of the Amended and Restated Credit Agreement
dated as of August 10, 2012 (as amended, supplemented, modified or restated from
time to time, the “Credit Agreement”) among the Borrower, the Administrative
Agent and the Lenders,                          (the “Additional Guarantor”)
hereby agrees as follows (capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement):

 

1.                                      Joinder.  The Guaranty is hereby amended
to add as a party, and more specifically, as a Guarantor, thereunder, the
Additional Guarantor.

 

2.                                      Representations and Warranties. The
Additional Guarantor represents and warranties to the Administrative Agent and
the Lenders that each of the representations and warranties of a Guarantor
contained in the Guaranty is hereby made by the Additional Guarantor as of the
date hereof and is true and correct in all material respects as to the
Additional Guarantor as of the date hereof.

 

3.                                      Additional Guarantor as Guarantor.  The
Additional Guarantor assumes all of the obligations and liabilities of a
Guarantor under the Guaranty, agrees to be bound thereby as if the Additional
Guarantor were an original party to the Guaranty and shall be a Guarantor for
all purposes under the Loan Documents.

 

4.                                      Effectiveness.  This Joinder shall
become effective on the date hereof upon the execution hereof by the Additional
Guarantor and the Administrative Agent and delivery hereof to the Administrative
Agent.

 

D-12

--------------------------------------------------------------------------------


 

5.                                      Governing Law.  This Joinder shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflicts of law.

 

 

[Name of Additional Guarantor]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address:

 

 

 

Attention:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-13

--------------------------------------------------------------------------------


 

EXHIBIT E

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
August 10, 2012 is among Deckers Outdoor Corporation, a Delaware corporation
(the “Borrower”), each Domestic Subsidiary (as defined in the Credit Agreement
referred to below) of the Borrower listed on the signature pages hereof, each
other person or entity which from time to time becomes a party hereto
(collectively, including the Borrower, the “Grantors” and individually each a
“Grantor”) and JPMorgan Chase Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Lenders (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) pursuant to which the
Lenders have, among other things, and subject to the terms and conditions set
forth in the Credit Agreement, agreed (a) to amend and restate that certain
Credit Agreement, dated as of August 30, 2011 (the “Existing Credit Agreement”),
and (b) to make Loans and Letters of Credit available to the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks are party to and may
hereafter enter into Secured Hedge Agreements and Secured Cash Management
Agreements with the Loan Parties;

 

WHEREAS, the Domestic Subsidiaries have guaranteed all of the obligations of the
Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements pursuant to an Amended and Restated Guaranty dated as
of even date herewith (the “Guaranty”);

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Credit Agreement, the Secured
Hedge Agreements and the Secured Cash Management Agreements;

 

WHEREAS, each of the Grantors is party to that certain Security Agreement, dated
as of August 30, 2011 (the “Existing Security Agreement”), pursuant to which the
Grantors have granted security interests in favor of the Administrative Agent to
secure obligations of the Borrower under the Credit Agreement and under Secured
Hedge Agreements and Secured Cash Management Agreements; and

 

WHEREAS, the obligations of the Borrower under the Credit Agreement, the Secured
Hedge Agreements, the Secured Cash Management Agreements and the other Loan
Documents and the obligations of the other Grantors under the Guaranty are to
continue to be secured pursuant to this Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing
Security Agreement in its entirety as follows:

 

1.                                      Definitions.  When used herein (a) the
terms Account, Account Debtor, Certificated Security, Chattel Paper, Commercial
Tort Claim, Commodity Account, Commodity Contract, Deposit Account, Document,
Equipment, Fixture, General Intangibles, Goods, Instrument, Inventory,
Investment Property, Proceeds, Security, Securities Account, Security
Entitlement and Uncertificated Security have the meanings assigned to such terms
in the UCC; (b) capitalized terms used but not defined have the meanings
assigned to such terms in the Credit Agreement and (c) the following terms have
the following meanings (such definitions to be applicable to both the singular
and plural forms of such terms):

 

“Administrative Agent” is defined in the introductory paragraph.

 

“Agreement” is defined in the introductory paragraph.

 

“Assignee Deposit Account” is defined in Section 4 hereof.

 

“Borrower” is defined in the introductory paragraph.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s office is located.

 

“Collateral” means, with respect to any Grantor, all property and rights of such
Grantor in which a security interest is granted hereunder.

 

“Computer Hardware and Software” means, with respect to any Grantor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by such Grantor, including, without limitation, all
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators, power
equalizers, accessories and all peripheral devices and other related computer
hardware; (ii) all software programs, whether now or hereafter owned, licensed
or leased by such Grantor, designed for use on the computers and electronic data
processing hardware described in clause (i) above, including, without
limitation, all operating system software, utilities and application programs in
whatsoever form (source code and object code in magnetic tape, disk or hard copy
format or any other listings whatsoever); (iii) all firmware associated
therewith, whether now or hereafter owned, licensed or leased by such Grantor;
and (iv) all documentation for such hardware, software and firmware described in
the preceding clauses (i), (ii) and (iii), whether now or hereafter owned,
licensed or leased by such Grantor, including, without limitation, flow charts,
logic diagrams, manuals, specifications, training materials, charts and pseudo
codes.

 

“Cost Sharing Agreement” means that certain Second Amended and Restated Cost
Sharing Agreement between the Borrower and Deckers International Limited, dated
as of May 26, 2011, as the same may be amended, restated or otherwise modified
from time to time, and

 

E-2

--------------------------------------------------------------------------------


 

any future cost sharing arrangement within the meaning of Treasury Reg. §
1.482-7T(b) entered into between the Borrower and Deckers International Limited.

 

“Costs and Expenses” means, with respect to any Grantor, all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Administrative Agent in connection with (i) the
execution, delivery and performance of this Agreement by such Grantor, (ii)
protecting, preserving or maintaining any Collateral of such Grantor, (iii)
collecting the Liabilities of such Grantor and (iv) enforcing any rights of the
Administrative Agent hereunder in respect of the Collateral of such Grantor.

 

“Credit Agreement” is defined in the recitals.

 

“Default” means the occurrence and continuance of any of the following events:
(i) any Event of Default or (ii) any warranty of any Grantor herein is untrue or
misleading in any material respect and, as a result thereof, the Administrative
Agent’s security interest in any material portion of the Collateral (of all
Grantors taken as a whole) is not perfected or the Administrative Agent’s rights
and remedies with respect to any material portion of the Collateral of all
Grantors (taken as a whole) is materially impaired or otherwise materially
adversely affected.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Existing Security Agreement” is defined in the recitals.

 

“Grantor” is defined in the introductory paragraph.

 

“Guaranty” is defined in the recitals.

 

“Intellectual Property” means all past, present and future: trade secrets and
other proprietary information; trademarks, service marks, business names,
designs, logos, indicia, and/or other source and/or business identifiers and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
within the United States; copyrights (including, without limitation, copyrights
for computer programs) and copyright registrations or applications for
registrations which have heretofore been or may hereafter be issued within the
United States and all tangible property embodying the copyrights; unpatented
inventions (whether or not patentable); patent applications and patents; license
agreements related to any of the foregoing set forth in this definition and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing set forth
in this definition; the right to sue for all past, present and future
infringements of any of the foregoing set forth in this definition; and all
common law and other rights within the United States in and to all of the
foregoing.

 

“Lenders” is defined in the recitals.

 

“Liabilities” means (a) as to the Borrower, all Obligations of the Borrower to
any Secured Party under the Credit Agreement, any Secured Hedge Agreement, any
Secured Cash Management Agreement or any other Loan Document, (b) with respect
to each Grantor other

 

E-3

--------------------------------------------------------------------------------


 

than the Borrower, all Guarantied Obligations (as defined in the Guaranty) of
such Grantor under the Guaranty and all Obligations of such Grantor under any
Secured Hedge Agreement or any Secured Cash Management Agreement, and (c) with
respect to each Grantor, all Costs and Expenses payable by such Grantor.

 

“Non-Tangible Collateral” means, with respect to any Grantor, collectively, such
Grantor’s Accounts and General Intangibles.

 

“Owned Intellectual Property Collateral” means all Intellectual Property that is
necessary for or used in the conduct of each Grantor’s business as it is
currently conducted that is (a) not licensed to a Grantor pursuant to a license
set forth on Schedule IV and (b) not in the public domain.

 

“Permitted Liens” is defined in Section 3 hereof.

 

“Permitted Unpledged Account” means, with respect to any Grantor, any Deposit
Account of such Grantor that is used solely as a payroll or related employee
benefit or deferred employee compensation account.

 

“Secured Party” means the Administrative Agent, each Lender, each Cash
Management Bank and each Hedge Bank.

 

“UCC” means the Uniform Commercial Code as in effect in the State of California
on the date of this Agreement, as the same may be amended from time to time.

 

2.                                      Grant of Security Interest.  As security
for the payment of all Liabilities, each Grantor hereby assigns to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in, the following, whether now or hereafter existing or
acquired:

 

All of such Grantor’s:

 

(i)                                     Accounts;

 

(ii)                                  Chattel Paper;

 

(iii)                               Commercial Tort Claims;

 

(iv)                              Computer Hardware and Software and all rights
with respect thereto, including, without limitation, any and all licenses,
options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications, and any substitutions, replacements, additions or model
conversions of any of the foregoing;

 

(v)                                 Deposit Accounts (other than Permitted
Unpledged Accounts);

 

(vi)                              Documents;

 

E-4

--------------------------------------------------------------------------------


 

(vii)                           General Intangibles;

 

(viii)                        Goods (including, without limitation, all its
Equipment, Fixtures and Inventory), together with all accessions, additions,
attachments, improvements, substitutions and replacements thereto and therefor;

 

(ix)                              Instruments;

 

(x)                                 Intellectual Property;

 

(xi)                              Investment Property;

 

(xii)                           Letter-of-Credit Rights and letters of credit
(as such term is defined in the UCC);

 

(xiii)                        money (as such term is defined in the UCC) in the
United States;

 

(xiv)                       to the extent not included in the foregoing, other
personal property of any kind or description;

 

(xv)                          to the extent not included in the foregoing, all
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to any of the foregoing, all claims and/or insurance proceeds arising
out of the loss, nonconformity or any interference with the use of, or any
defects or infringements of rights in, or damage to, any of the foregoing; and

 

(xvi)                       all proceeds, products, offspring, rents, issues,
profits and returns of and from, and all distributions on and rights arising out
of, any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (i) any of such Grantor’s rights or interests in any license,
contract or agreement to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement or otherwise,
result in a breach of the terms of, or constitute a default under any license,
contract or agreement to which such Grantor is a party (other than to the extent
that any such term would be rendered ineffective pursuant to the UCC or any
other applicable law (including any Debtor Relief Law) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, (ii) any real property leasehold, (iii) more
than 65% of the voting Equity Interests of any Foreign Subsidiary or (iv) so
long as the Cost Sharing Agreement shall remain in full force and effect, any
right to use outside of the United States such Grantor’s Intellectual Property
that is subject to the Cost Sharing Agreement.

 

3.                                      Warranties.  Each Grantor warrants
that:  (i) such Grantor shall take no action to cause or permit any financing
statement (other than any which may have been filed on behalf of

 

E-5

--------------------------------------------------------------------------------


 

the Administrative Agent or in connection with Permitted Liens (as defined
below)) covering any of the Collateral to be on file in any public office; (ii)
such Grantor is and will be the lawful owner of its interest in all Collateral
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such Collateral for
its intended purposes, free of all Liens whatsoever, other than the security
interest hereunder and Liens expressly permitted by the Credit Agreement
(“Permitted Liens”), with full corporate power and authority to execute this
Agreement and perform such Grantor’s obligations hereunder, and to subject the
Collateral to the security interest hereunder; (iii) such Grantor’s true legal
name as registered in the jurisdiction in which such Grantor is organized or
incorporated, state of incorporation or organization, organizational
identification number as designed by the state of its incorporation or
organization, federal employee identification number, chief executive office,
and principal place of business are as set forth on Schedule I hereto (as
supplemented by the Grantor from time to time) (and such Grantor has not
maintained its chief executive office and principal place of business at any
other location at any time after January 1, 2006), except to the extent that
Grantor has given the Administrative Agent notice of any change as contemplated
by Section 6 of this Agreement; (iv) each other location where such Grantor
maintains a place of business or locates Goods with a value in excess of
$1,000,000 is set forth on Schedule II hereto, as of the most recent date of
delivery of a supplement to such Schedule (as supplemented by the Grantor from
time to time but no less frequently than annually); (v) except as disclosed on
Schedule III, such Grantor is not known as of the date of this Agreement and
during the five years preceding the date hereof has not previously been known by
any trade name; (vi) except as disclosed on Schedule III, during the five years
preceding the date hereof such Grantor has not been known by any legal name
different from the one set forth on the signature page of this Agreement nor has
such Grantor been the subject of any merger or other corporate reorganization;
and (vii) Schedule IV, as of the most recent date of delivery of a supplement to
such Schedule (as supplemented by the Grantor from time to time but no less
frequently than annually) hereto contains a complete listing of all of such
Grantor’s Intellectual Property which has been registered under any United
States federal registration statute.

 

4.                                      Collections, etc.  Until such time
during the existence of a Default as the Administrative Agent shall notify such
Grantor of the revocation of such power and authority, each Grantor (a) will, at
its own expense, endeavor to collect, consistent with past practice, all amounts
due under any of the Non-Tangible Collateral, including the taking of such
action with respect to such collection as such Grantor may deem advisable in the
exercise of its business judgment , and (b) may grant, in the ordinary course of
business, to any party obligated on any of the Non-Tangible Collateral, any
rebate, refund or allowance to which such party may be lawfully entitled, and
may accept, in connection therewith, the return of Goods, the sale or lease of
which shall have given rise to such Non-Tangible Collateral.  The Administrative
Agent, however, may, at any time that a Default exists, whether before or after
any revocation of such power and authority or the maturity of any of the
Liabilities, notify any parties obligated on any of the Non-Tangible Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder and enforce collection of any of the Non-Tangible Collateral by suit
or otherwise and surrender, release or exchange all or any part thereof, or
compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder or evidenced thereby.  Upon
reasonable request of the Administrative Agent during the existence of a
Default, each Grantor will, at its own expense, notify any parties obligated on

 

E-6

--------------------------------------------------------------------------------


 

any of the Non-Tangible Collateral to make payment to the Administrative Agent
of any amounts due or to become due thereunder.

 

Upon reasonable request by the Administrative Agent during the existence of a
Default, (i) each Grantor will forthwith, upon receipt, transmit and deliver to
the Administrative Agent, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) which
may be received by such Grantor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral, and (ii) except as the
Administrative Agent may otherwise consent in writing, any such items which may
be so received by any Grantor during the existence of a Default will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent.  Each
Grantor will comply with the terms and conditions of any consent given by the
Administrative Agent pursuant to the foregoing sentence.

 

During the existence of a Default, (i) all items or amounts which are delivered
by any Grantor to the Administrative Agent on account of partial or full payment
or otherwise as proceeds of any of the Collateral shall be deposited to the
credit of a deposit account (each an “Assignee Deposit Account”) under which the
Administrative Agent is the depositary bank of such Grantor, as security for
payment of the Liabilities, and (ii) no Grantor shall have any right to withdraw
any funds deposited in the applicable Assignee Deposit Account.  The
Administrative Agent may, from time to time, in its reasonable discretion, and
shall upon reasonable request of the applicable Grantor, apply all or any of the
then balance, representing collected funds, in the Assignee Deposit Account,
toward payment of the Liabilities, whether or not then due, in such order of
application as the Administrative Agent may determine, and the Administrative
Agent may, from time to time, in its reasonable discretion, release all or any
of such balance to the applicable Grantor.

 

During the existence of a Default, the Administrative Agent is authorized to
endorse, in the name of the applicable Grantor, any item, howsoever received by
the Administrative Agent, representing any payment on or other proceeds of any
of the Collateral.

 

From and after the date that is 90 days after either (x) the Administrative
Agent or the Required Lenders shall so request or (y) the first date that the
Revolving Credit Exposure shall exceed $100,000,000, no Grantor shall maintain
any Deposit Account or deposit any items or amounts in any Deposit Account,
except: (i) Deposit Accounts maintained with the Administrative Agent, (ii)
other Deposit Accounts of the Grantors for which account control agreements with
the Administrative Agent are in effect or that are swept into concentration
accounts for which account control agreements with the Administrative Agent are
in place, (iii) Permitted Unpledged Accounts, (iv) other Deposit Accounts with
an aggregate amount on deposit not to exceed $2,000,000, and (v) as otherwise
permitted by the Credit Agreement.

 

5.                                      Certificates, Schedules and Reports. 
Each Grantor will from time to time deliver to the Administrative Agent such
schedules, certificates and reports respecting all or any of the Collateral at
the time subject to the security interest hereunder, and the items or amounts
received by such Grantor in full or partial payment of any of the Collateral, as
the Administrative

 

E-7

--------------------------------------------------------------------------------


 

Agent may reasonably request.  Any such schedule, certificate or report shall be
executed by a duly authorized officer of such Grantor and shall be in such form
and detail as the Administrative Agent may reasonably specify.  Each Grantor
shall promptly notify the Administrative Agent of the occurrence of any event
causing any loss or depreciation in the value of its Inventory or other Goods
which is material to the Borrower and its Subsidiaries taken as a whole, and
such notice shall specify the amount of such loss or depreciation.

 

6.                                      Agreements of the Grantors.  Each
Grantor (a) will, upon reasonable request of the Administrative Agent, execute
such financing statements and other documents (and pay the cost of filing or
recording the same in all public offices reasonably deemed appropriate by the
Administrative Agent) and do such other acts and things (including, without
limitation, delivery to the Administrative Agent of any Instruments or
Certificated Securities which constitute Collateral), all as the Administrative
Agent may from time to time reasonably request, to establish and maintain a
valid perfected security interest in the Collateral (free of all other liens,
claims and rights of third parties whatsoever, other than Permitted Liens) to
secure the payment of the Liabilities; (b) hereby authorizes the Administrative
Agent to file financing statements describing the collateral as “all property”
or words of similar import, and to file other documents without its signature
(to the extent allowed by applicable law); (c) on and as of the date of delivery
of each supplement to Schedule II hereto, will have all its Inventory, Equipment
and all other Goods, in each case with a value in excess of $1,000,000, at, and
will not have any place of business or any such Goods at any location other than
its address(es) shown on Schedules I and II hereto as so supplemented; (d) shall
not change its state of organization or incorporation or its name, identity or
organizational structure such that any financing statement filed to perfect the
Administrative Agent interests under this Agreement would become seriously
misleading, unless the Grantor shall have given the Administrative Agent not
less than 10 days’ prior notice of such change (provided that this
Section 6(d) shall not be deemed authorize any change or transaction prohibited
under the Credit Agreement); (e) will furnish the Administrative Agent such
information concerning such Grantor, the Collateral and the Account Debtors as
the Administrative Agent may from time to time reasonably request; (f) will,
upon request of the Administrative Agent, stamp on its records concerning the
Collateral and add on all Chattel Paper constituting a portion of the
Collateral, a notation, in form satisfactory to the Administrative Agent, of the
security interest of the Administrative Agent hereunder; (g) except as permitted
by the Credit Agreement, will not sell, lease, assign or create or permit to
exist any lien on or security interest in any Collateral other than Permitted
Liens and liens and security interests in favor of the Administrative Agent;
(h) will at all times keep all its Inventory and other Goods insured as required
by Section 5.05 of the Credit Agreement, and all property and liability policies
(with the exception of liability and fiduciary policies relating to directors
and officers) shall show, or have endorsements showing, Administrative Agent as
an additional insured or “loss payee”; (i) will, upon request of the
Administrative Agent, (1) cause to be noted on the applicable certificate, in
the event any material item of its Equipment is covered by a certificate of
title, the security interest of the Administrative Agent in the Equipment
covered thereby and (2) deliver all such certificates to the Administrative
Agent or its designees; (j) will take all steps reasonably necessary to protect,
preserve and maintain all of its rights in all material portions of the
Collateral; (k) except as permitted by the Credit Agreement, will keep all of
the tangible Collateral, Deposit Accounts and Investment Property in the
continental United States; and (l) will reimburse the Administrative Agent for
all reasonable out-of-pocket expenses, including reasonable attorneys’ fees and
legal expenses, incurred by the

 

E-8

--------------------------------------------------------------------------------


 

Administrative Agent in seeking to collect or enforce any rights in respect of
such Grantor’s Collateral.

 

Any out-of-pocket expenses incurred in protecting, preserving and maintaining
any Collateral shall be borne by the applicable Grantor.  Whenever a Default
shall be existing, the Administrative Agent shall have the right to bring suit
to enforce any or all of the Intellectual Property or licenses thereunder, in
which event the applicable Grantor shall at the request of the Administrative
Agent do any and all lawful acts and execute any and all proper documents
required by the Administrative Agent in aid of such enforcement and such Grantor
shall promptly, upon demand, reimburse and indemnify the Administrative Agent
for all reasonable costs and expenses incurred by the Administrative Agent in
the exercise of its rights under this Section 6, except to the extent any of the
foregoing result from the gross negligence or willful misconduct of the
Administrative Agent.  Notwithstanding the foregoing, except as set forth in
Section 8, the Administrative Agent shall have no obligations or liabilities
regarding the Collateral or any thereof by reason of, or arising out of, this
Agreement.

 

7.                                      As to Intellectual Property Collateral. 
Each Grantor covenants and agrees to comply with the following provisions as
such provisions relate to any Intellectual Property Collateral material to the
operations or business of such Grantor:

 

(a)                                 Grantors shall not perform or fail to
perform any act whereby any material Owned Intellectual Property Collateral may
lapse or become abandoned or dedicated to the public or unenforceable, unless
such Grantor (A) reasonably and in good faith determines that the relevant Owned
Intellectual Property Collateral is no longer material to the Grantor’s business
as it is then currently conducted, or (B) reasonably and in good faith
determines that the maintenance of such Owned Intellectual Property Collateral
would be commercially impracticable.

 

(b)                                 On the date of this Agreement, each Grantor
has delivered to the Administrative Agent a duly executed Patent Security
Agreement, Trademark Security Agreement or Copyright Security Interest in the
form of Exhibit A, Exhibit B or Exhibit C, as applicable (collectively, the “IP
Agreements”), with respect to all Intellectual Property constituting
Collateral.  Concurrently with any supplement to Schedule IV, in the event that
any Grantor has filed any new application to register any Intellectual Property,
or has obtained any ownership interest in any Intellectual Property, in each
case, since the most recent date on which such financial statements were
delivered, each Grantor hereby authorizes the Administrative Agent to modify
this Agreement or the IP Agreements after obtaining such Grantor’s written
approval of or signature to such modification by amending Schedule IV (as such
schedule may be amended or supplemented from time to time) or such IP Agreements
to include reference to such new application, registration or ownership
interest, and each Grantor that has not executed an applicable IP Agreement
shall deliver to the Administrative Agent a duly executed IP Agreement with
respect to such new application, registration or ownership interest. In each
case such Grantor shall execute and deliver to the Administrative Agent any
other document required to acknowledge or register, record or perfect the
Administrative Agent’s interest in any part of such item of Intellectual
Property unless such Grantor shall determine in good faith using its
commercially reasonable business judgment (with the consent of the
Administrative Agent) that any such Intellectual Property is not material and is
of negligible economic value to such Grantor.

 

E-9

--------------------------------------------------------------------------------


 

(c)                                  Each Grantor shall take all necessary
steps, including in any proceeding before the United States Patent and Trademark
Office and the United States Copyright Office, to maintain and pursue any
application (and to obtain the relevant registration) filed with respect to, and
to maintain any registration of, the Owned Intellectual Property Collateral,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings
and the payment of fees and taxes, unless (i) such Grantor shall reasonably and
in good faith determine (x) that any of such Owned Intellectual Property
Collateral is of negligible economic value to such Grantor and (y) that the loss
of such Owned Intellectual Property Collateral would not have a Material Adverse
Effect on the business, or (ii) such Grantor shall reasonably and in good faith
determine that the maintenance of such Owned Intellectual Property Collateral
would be commercially impracticable.

 

8.                                      Default.  Whenever a Default shall be
existing, the Administrative Agent may exercise from time to time any and all
rights and remedies available to it under applicable law, in addition to those
described in this section below.

 

(a)                                 Each Grantor agrees, in case of Default,
(i) at the Administrative Agent’s request, to assemble, at its expense, all its
Inventory and other Goods (other than Fixtures) at a convenient place or places
acceptable to the Administrative Agent, and (ii) at the Administrative Agent’s
request, to execute all such documents and do all such other things which may be
necessary or desirable in order to enable the Administrative Agent or its
nominee to be registered as owner of the Intellectual Property with any
competent registration authority.

 

(b)                                 Notice of the intended disposition of the
Collateral may be given by first-class mail, hand-delivery (through a delivery
service or otherwise), facsimile or E-mail, and shall be deemed to have been
“sent” upon deposit in the U.S. Mails with adequate postage properly affixed,
upon delivery to an express delivery service or upon the electronic submission
through telephonic or Internet services, as applicable.  Each Grantor hereby
agrees and acknowledges that (i) with respect to collateral that is:
(A) perishable or threatens to decline speedily in value, or (B) is of a type
customarily sold on a recognized market (including but not limited
to, Investment Property), no notice of disposition need be given; and (ii) with
respect to Collateral not described in clause (i) above, notification sent after
the occurrence of and during the continuance of a Default and ten days before
any proposed disposition provides notice within a reasonable time before
disposition.

 

(c)                                  Each Grantor hereby agrees and acknowledges
that a commercially reasonable disposition of Inventory, Equipment, Computer
Hardware and Software, or Intellectual Property may be by lease or license of,
in addition to the sale of, such Collateral.  Each Grantor further agrees and
acknowledges that a disposition: (i) made in the usual manner on any recognized
market, or (ii) a disposition at the price current in any recognized market at
the time of disposition, or (iii) a disposition in conformity with reasonable
commercial practices among dealers in the type of property subject to the
disposition; shall be deemed commercially reasonable.

 

(d)                                 Any cash proceeds of any disposition by the
Administrative Agent of any of the Collateral shall be applied by the
Administrative Agent to payment of expenses in connection with the Collateral,
including reasonable attorneys’ fees and legal expenses, and thereafter to the

 

E-10

--------------------------------------------------------------------------------


 

payment of any and all of the Liabilities in the order of application set forth
in Section 8.03 of the Credit Agreement, and thereafter any surplus will be paid
promptly to the Grantor.  The Administrative Agent need not apply or pay over
for application noncash proceeds of collection and enforcement unless: (i) the
failure to do so would be commercially unreasonable and (ii) the affected
Grantor has provided the Administrative Agent with a written demand to apply or
pay over such noncash proceeds on such basis.

 

9.                                      General.  The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
any of the Collateral in its possession if it treats such Collateral with the
same care it affords its own property or if it takes such action for that
purpose as any applicable Grantor requests in writing, but failure of the
Administrative Agent to comply with any such request shall not, of itself, be
deemed a failure to exercise reasonable care, and no failure of the
Administrative Agent to preserve or protect any rights with respect to such
Collateral against prior parties, or to do any act with respect to the
preservation of such Collateral not so requested by any Grantor, shall be deemed
a failure to exercise reasonable care in the custody or preservation of such
Collateral.

 

Notwithstanding anything herein to the contrary, to the extent the
Administrative Agent reasonably determines that the cost of obtaining or
perfecting a security interest in assets (including Equity Interests) of any
Grantor is excessive in relation to the benefit expected to be afforded to the
Lenders thereby, then, with respect to such assets, the Grantor shall not be
required to comply with the terms and covenants of this Agreement that would
otherwise be applicable to such assets.

 

All notices and requests hereunder shall be in writing (including facsimile or
electronic transmission) and shall be sent (i) if to the Administrative Agent,
to its address shown in Section 9.01 of the Credit Agreement or such other
address as it may, by written notice to the Borrower, have designated as its
address for such purpose, and (ii) if to any Grantor, to its address shown on
Schedule I hereto or to such other address as such Grantor may, by written
notice to the Administrative Agent, have designated as its address for such
purpose.  Notices sent by facsimile transmission shall be deemed to have been
given when sent; notices sent by mail shall be deemed to have been given five
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier shall be deemed
to have been given when received.

 

Upon the execution and delivery by any other Person of a supplement in the form
of Annex I hereto, such Person shall become a “Grantor” hereunder with the same
force and effect as if it were originally a party to this Security Agreement and
named as a “Grantor” hereunder.  The execution and delivery of such supplement
shall not require the consent of any other Grantor hereunder, and the rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

 

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

E-11

--------------------------------------------------------------------------------


 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full and all Commitments have terminated (other than any contingent
indemnification or similar contingent obligation not yet due and payable).  If
at any time all or any part of any payment theretofore applied by any Secured
Party to any of the Liabilities is or must be rescinded or returned by such
Secured Party for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of any Grantor), such Liabilities
shall, for the purposes of this Agreement, to the extent that such payment is or
must be rescinded or returned, be deemed to have continued in existence,
notwithstanding such application by such Secured Party, and this Agreement shall
continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by such Secured Party had not been
made.

 

Upon the payment in full of all Obligations, the cancellation or termination of
the Commitments and the cancellation or expiration of all outstanding Letters of
Credit (other than any contingent indemnification or similar contingent
obligation not yet due and payable), the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors.  Upon any such termination the Administrative Agent will, at Grantor’s
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination.  In addition, upon the proposed
sale, transfer or other disposition of any Collateral by Grantors in compliance
with the Credit Agreement for which such Grantor desires to obtain a security
interest release from the Administrative Agent, such Grantor shall deliver a
certificate of an authorized officer (an “Officer’s Certificate”) (x) stating
that the Collateral subject to such disposition is being sold, transferred or
otherwise disposed of in compliance with the terms of the Credit Agreement and
(y) specifying the Collateral being sold, transferred or otherwise disposed of
in the proposed transaction.  Upon the receipt of such Officer’s Certificate,
the Administrative Agent shall, at Grantor’s expense, execute and deliver such
releases of its security interest in such Collateral which is to be so sold,
transferred or disposed of, as may be reasonably requested by such Grantor.

 

This Agreement and all other Loan Documents shall be governed by and construed
in accordance with and governed by the internal laws of the State of New York
(except to the extent that pursuant to New York law, the perfection, the effect
of perfection or nonperfection, or the priority of the security interest granted
hereunder may be determined in accordance with the laws of a different
jurisdiction).  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

The rights and privileges of the Administrative Agent hereunder shall inure to
the benefit of its successors.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  At any time after the date of this
Agreement, one or more additional persons or entities may become parties hereto
by executing and delivering to the Administrative Agent a counterpart of this
Agreement (including supplements to the Schedules hereto).  Immediately upon
such execution

 

E-12

--------------------------------------------------------------------------------


 

and delivery (and without any further action), each such additional person or
entity will become a party to, and will be bound by all the terms of, this
Agreement.

 

ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, EACH GRANTOR
AND THE ADMINISTRATIVE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE
BORROWER, EACH GRANTOR AND THE ADMINISTRATIVE AGENT IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  EACH OF THE BORROWER, EACH GRANTOR
AND THE ADMINISTRATIVE AGENT WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT
OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF
SUCH STATE.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure
Section 1281.8 shall be heard and determined by the court.

 

E-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

DECKERS OUTDOOR CORPORATION,

 

a Delaware corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DECKERS CONSUMER DIRECT CORPORATION,

 

an Arizona corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

DECKERS RETAIL, LLC,

 

a California limited liability company, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TSUBO, LLC,

 

a Delaware limited liability company, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

MOZO, INC.,

 

a Colorado corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-14

--------------------------------------------------------------------------------


 

 

DECKERS CABRILLO, LLC,

 

a California limited liability company, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

DECKERS ACQUISITION, INC.,

 

a Delaware corporation, as a Grantor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-15

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

E-16

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SECURITY AGREEMENT

 

Grantor’s federal employment identification number:

 

Grantor’s state identification number:

 

Grantor’s state of incorporation/organization:

 

Grantor’s true and correct name as registered in its state of
incorporation/organization:

 

Grantor’s chief executive office:

 

Grantor’s principal place of business:

 

E-17

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SECURITY AGREEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT

 

E-18

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SECURITY AGREEMENT

 

TRADE NAMES

 

E-19

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SECURITY AGREEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

E-20

--------------------------------------------------------------------------------


 

ANNEX I
to Security Agreement

 

SUPPLEMENT TO

SECURITY AGREEMENT

 

This SUPPLEMENT, dated as of                                ,            (this
“Supplement”), is to the Amended and Restated Security Agreement, dated as of
August 10, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”), among Deckers Outdoor
Corporation (the “Borrower”), the other Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Article I of the
Security Agreement) from time to time party thereto, in favor of JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as the administrative agent (together with its
successor(s) thereto in such capacity, the “Administrative Agent”) for each of
the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, various financial institutions (the “Lenders”) and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement dated as of August 10, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) pursuant to which the
Lenders have, among other things, and subject to the terms and conditions set
forth in the Credit Agreement, agreed to make Loans and Letters of Credit
available to the Borrower;

 

WHEREAS, certain Hedge Banks and Cash Management Banks have entered, or may
enter, into Secured Hedge Agreements and Secured Cash Management Agreements with
the Loan Parties;

 

WHEREAS, the Domestic Subsidiaries have guaranteed all of the obligations of the
Borrower under or in connection with the Credit Agreement and all of the
obligations of the Loan Parties under the Secured Hedge Agreements and Secured
Cash Management Agreements pursuant to an Amended and Restated Guaranty dated as
of August 10, 2012 (the “Guaranty”);

 

WHEREAS, pursuant to the provisions of Section 5.09 of the Credit Agreement and
Section 8 of the Security Agreement, each of the undersigned is becoming a
Guarantor under the Guaranty and a Grantor under the Security Agreement; and

 

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to make
Loans and issue Letters of Credit under the Credit Agreement, to induce the
Hedge Banks to continue to enter into Secured Hedge Agreements and to induce the
Cash Management Banks to continue to enter into Secured Cash Management
Agreements;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

 

E-21

--------------------------------------------------------------------------------


 

SECTION 1.                            Party to Security Agreement, etc.  In
accordance with the terms of the Security Agreement, by its signature below each
of the undersigned hereby irrevocably agrees to become a Grantor under the
Security Agreement with the same force and effect as if it were an original
signatory thereto and each of the undersigned hereby (a) creates and grants to
the Administrative Agent, its successors and assigns, a security interest in all
of the undersigned’s right, title and interest in and to the Collateral,
(b) agrees to be bound by and comply with all of the terms and provisions of the
Security Agreement applicable to it as a Grantor and (c) represents and warrants
that the representations and warranties made by it as a Grantor thereunder are
true and correct in all material respects as of the date hereof (and attached
hereto are true and correct copies of Schedules referenced in such
representations and warranties applicable to such Grantor), unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.  In furtherance of the foregoing, each reference to a “Grantor” and/or
“Grantors” in the Security Agreement shall be deemed to include each of the
undersigned.

 

SECTION 2.                            Representations.  Each of the undersigned
Grantors hereby represents and warrants that this Supplement has been duly
authorized, executed and delivered by it and that this Supplement and the
Security Agreement constitute the legal, valid and binding obligation of each of
the undersigned, enforceable against it in accordance with its terms.

 

SECTION 3.                            Full Force of Security Agreement.  Except
as expressly supplemented hereby, the Security Agreement shall remain in full
force and effect in accordance with its terms.

 

SECTION 4.                            Severability.  If any provision of this
Supplement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 5.                            Governing Law, Entire Agreement, etc. 
THIS SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            Counterparts.  This Supplement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Supplement by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Supplement.

 

SECTION 7.                            ENTIRE AGREEMENT.  THIS SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

E-22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[NAME OF ADDITIONAL SUBSIDIARY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

E-23

--------------------------------------------------------------------------------


 

SCHEDULE I
TO SUPPLEMENT

 

Grantor’s federal employment identification number:

 

Grantor’s state identification number:

 

Grantor’s state of incorporation/organization:

 

Grantor’s true and correct name as registered in its state of
incorporation/organization:

 

Grantor’s chief executive office:

 

Grantor’s principal place of business:

 

E-24

--------------------------------------------------------------------------------


 

SCHEDULE II
TO SUPPLEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE KEPT

 

E-25

--------------------------------------------------------------------------------


 

SCHEDULE III
TO SUPPLEMENT

 

TRADE NAMES

 

E-26

--------------------------------------------------------------------------------


 

SCHEDULE IV
TO SUPPLEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

E-27

--------------------------------------------------------------------------------


 

EXHIBIT A
to Security Agreement

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of                      , 201   (this
“Agreement”), is made by [NAME OF GRANTOR], a                                
(the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
August 10, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Borrower, the Lenders from time to time party thereto and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
the Borrower;

 

[WHEREAS, pursuant to an Amended and Restated Guaranty, dated as of August 10,
2012 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Guaranty”), the Domestic Subsidiaries have guaranteed all of
the obligations of the Borrower under or in connection with the Credit Agreement
and all of the obligations of the Loan Parties under the Secured Hedge
Agreements and Secured Cash Management Agreements;](1)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 10,
2012 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Patent Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.         Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

--------------------------------------------------------------------------------

(1)  Include if any Grantor other than the Borrower is a party.

 

E-28

--------------------------------------------------------------------------------


 

SECTION 2.         Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (“Patent Collateral”):

 

(a)           all letters patent and applications for letters patent in the
United States Patent and Trademark Office, including all patent applications in
preparation for filing, including all reissues, divisionals, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing (“Patents”), including each Patent and Patent application identified
in Item A of Schedule I;

 

(b)           all Patent licenses, and other agreements for the grant by or to
such Grantor of any right to use any items of the type referred to in clause
(a) above (each a “Patent License”), including each Patent License referred to
in Item B of Schedule I;

 

(c)           the right to sue third parties for past, present and future
infringements of any Patent or Patent application, and for breach or enforcement
of any Patent License; and

 

(d)           all proceeds of, and rights associated with, the foregoing
(including Proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Patent Collateral.

 

SECTION 3.         Security Agreement.  This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Patent Collateral with the United States Patent
and Trademark Office.  The security interest granted hereby has been granted as
a supplement to, and not in limitation of, the security interest granted to the
Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement.  The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4.         Waiver, etc.  The Grantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Liabilities, this Agreement and the Security Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien, or any property
subject thereto, or exhaust any right or take any action against any Grantor or
any other Person (including any other Grantor) or entity or any Collateral
securing the Liabilities, as the case may be.  As provided below, this Agreement
shall be governed by, and construed in accordance with, the Laws of the State of
New York.

 

SECTION 5.         Release of Liens; Termination of Agreement.  Upon (a) the
disposition of Patent Collateral in accordance with the Credit Agreement or
(b) the occurrence of the date (the “Termination Date”) on which Obligations
have been paid in full, the Commitments have been

 

E-29

--------------------------------------------------------------------------------


 

cancelled or terminated and all outstanding Letters of Credit shall have expired
or been cancelled, the security interests granted herein shall automatically
terminate with respect to (i) such Patent Collateral (in the case of clause (a))
or (ii) all Patent Collateral (in the case of clause (b)), without delivery of
any instrument or performance of any act by any party.  Upon the occurrence of
the Termination Date, this Agreement and all obligations of each Grantor
hereunder shall automatically terminate without delivery of any instrument or
performance of any act by any party.  A Grantor shall automatically be released
from its obligations hereunder upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Grantor ceases to be
a Subsidiary of the Borrower.  Upon any such permitted transaction or
termination, the Administrative Agent will, at the Grantors’ sole expense,
deliver to the Grantors, without any representations, warranties or recourse of
any kind whatsoever, all Patent Collateral held by the Administrative Agent
hereunder, and execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

 

SECTION 6.         Acknowledgment.  The Grantor does hereby further acknowledge
and affirm that the rights and remedies of the Administrative Agent with respect
to the security interest in the Patent Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

 

SECTION 7.         Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article IX thereof.

 

SECTION 8.         Governing Law, Entire Agreement, etc.  THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 9.         Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

*     *     *     *     *

 

E-30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-31

--------------------------------------------------------------------------------


 

SCHEDULE I
to Patent Security Agreement

 

Item A.  Patents

 

Patent No.

 

Issued Patents
Issue Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Patent Applications

 

 

Serial No.

 

Filing Date

 

Inventor(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Patent Licenses

 

Patent

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
   Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B
to Security Agreement

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of                      , 201  (this
“Agreement”), is made by [NAME OF GRANTOR], a                                
(the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
August 10, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Borrower, the Lenders from time to time party thereto and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
the Borrower;

 

[WHEREAS, pursuant to an Amended and Restated Guaranty, dated as August 10, 2012
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Guaranty”), the Domestic Subsidiaries have guaranteed all of the
obligations of the Borrower under or in connection with the Credit Agreement and
all of the obligations of the Loan Parties under the Secured Hedge Agreements
and Secured Cash Management Agreements;](2)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 10,
2012 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Trademark Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

SECTION 1.         Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

--------------------------------------------------------------------------------

(2)  Include if any Grantor other than the Borrower is a party.

 

E-33

--------------------------------------------------------------------------------


 

SECTION 2.         Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (the “Trademark
Collateral”):

 

(a)           (i) all registrations and all pending applications in the United
States Patent and Trademark Office in connection with all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, certification marks, collective marks, logos
and other source or business identifiers, and all goodwill of the business
associated therewith, whether currently in use or not, within the United States,
and (ii) the right to obtain all reissues, extensions or renewals of the
foregoing (collectively referred to as “Trademarks”), including those Trademarks
referred to in Item A of Schedule I;

 

(b)           all Trademark licenses and other agreements for the grant by or to
such Grantor of any right to use any Trademark (each a “Trademark License”),
including each Trademark License referred to in Item B of Schedule I;

 

(c)           all of the goodwill of the business connected with the use of, and
symbolized by the Trademarks described in clause (a) and, to the extent
applicable, clause (b);

 

(d)           the right to sue third parties for past, present and future
infringements or dilution of the Trademarks described in clause (a) and, to the
extent applicable, clause (b) or for any injury to the goodwill associated with
the use of any such Trademark or for breach or enforcement of any Trademark
License; and

 

(e)           all proceeds of, and rights associated with, the foregoing
(including Proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Trademark Collateral.

 

SECTION 3.         Security Agreement.  This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Trademark Collateral with the United States
Patent and Trademark Office.  The security interest granted hereby has been
granted as a supplement to, and not in limitation of, the security interest
granted to the Administrative Agent for its benefit and the ratable benefit of
each other Secured Party under the Security Agreement.  The Security Agreement
(and all rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4.         Waiver, etc.  The Grantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Liabilities, this Agreement and the Security Agreement and any requirement that
any Secured Party protect, secure, perfect or insure

 

E-34

--------------------------------------------------------------------------------


 

any Lien, or any property subject thereto, or exhaust any right or take any
action against any Grantor or any other Person (including any other Grantor) or
entity or any Collateral securing the Liabilities, as the case may be.  As
provided below, this Agreement shall be governed by, and construed in accordance
with, the Laws of the State of New York.

 

SECTION 5.         Release of Liens; Termination of Agreement.  Upon (a) the
disposition of Trademark Collateral in accordance with the Credit Agreement or
(b) the occurrence of the date (the “Termination Date”) on which Obligations
have been paid in full, the Commitments have been cancelled or terminated and
all outstanding Letters of Credit shall have expired or been cancelled, the
security interests granted herein shall automatically terminate with respect to
(i) such Trademark Collateral (in the case of clause (a)) or (ii) all Trademark
Collateral (in the case of clause (b)), without delivery of any instrument or
performance of any act by any party.  Upon the occurrence of the Termination
Date, this Agreement and all obligations of each Grantor hereunder shall
automatically terminate without delivery of any instrument or performance of any
act by any party.  A Grantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary of
the Borrower.  Upon any such permitted transaction or termination, the
Administrative Agent will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Trademark Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

SECTION 6.         Acknowledgment.  The Grantor does hereby further acknowledge
and affirm that the rights and remedies of the Administrative Agent with respect
to the security interest in the Trademark Collateral granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

 

SECTION 7.         Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article IX thereof.

 

SECTION 8.         Governing Law, Entire Agreement, etc.  THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 9.         Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

E-35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-36

--------------------------------------------------------------------------------


 

SCHEDULE I
to Trademark Security Agreement

 

Item A.  Trademarks

 

Registered Trademarks

 

Trademark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pending Trademark Applications

 

Trademark

 

Serial No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Trademark Licenses

 

Trademark

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C
to Security Agreement

 

COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of                      , 201  
(this “Agreement”), is made by [NAME OF GRANTOR], a                 
               (the “Grantor”), in favor of JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as the administrative agent (together with its successor(s) thereto
in such capacity, the “Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to an Amended and Restated Credit Agreement, dated as of
August 10, 2012 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Deckers Outdoor
Corporation, as the Borrower, the Lenders from time to time party thereto and
the Administrative Agent, the Lenders have extended Commitments to make Loans to
the Borrower;

 

[WHEREAS, pursuant to an Amended and Restated Guaranty, dated as of August 10,
2012 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Guaranty”), the Domestic Subsidiaries have guaranteed all of
the obligations of the Borrower under or in connection with the Credit Agreement
and all of the obligations of the Loan Parties under the Secured Hedge
Agreements and Secured Cash Management Agreements;](3)

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered an Amended and Restated Security Agreement, dated as of August 10,
2012 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Security Agreement”);

 

WHEREAS, pursuant to the Credit Agreement and pursuant to Section 7 of the
Security Agreement, the Grantor is required to execute and deliver this
Agreement and to grant to the Administrative Agent a continuing security
interest in all of the Copyright Collateral (as defined below) to secure all
Liabilities; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

 

--------------------------------------------------------------------------------

(3)  Include if any Grantor other than the Borrower is a party.

 

E-38

--------------------------------------------------------------------------------


 

SECTION 1.         Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

 

SECTION 2.         Grant of Security Interest.  The Grantor hereby grants to the
Administrative Agent, for its benefit and the ratable benefit of each other
Secured Party, a continuing security interest in all of the Grantor’s right,
title and interest within the United States, whether now or hereafter existing
or acquired by the Grantor, in and to the following (the “Copyright
Collateral”):

 

(a)           all registered copyrights in the United States Copyright Office,
all pending applications for registration thereof, and all extensions or
renewals of the foregoing (“Copyrights”), including the Copyrights which are the
subject of a registration or application referred to in Item A of Schedule I;

 

(b)           all express or implied Copyright licenses and other agreements for
the grant by or to such Grantor of any right to use any items of the type
referred to in clause (a) above (each a “Copyright License”), including each
Copyright License referred to in Item B of Schedule I;

 

(c)           the right to sue for past, present and future infringements of any
of the Copyrights owned by such Grantor, and for breach or enforcement of any
Copyright License and all extensions and renewals of any thereof; and

 

(d)           all proceeds of, and rights associated with, the foregoing
(including Proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of infringement suits);

 

provided, that so long as the Cost Sharing Agreement shall remain in full force
and effect, any right to use outside of the United States the Grantor’s
Intellectual Property that is subject to the Cost Sharing Agreement shall not be
included in the Copyright Collateral.

 

SECTION 3.         Security Agreement.  This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Copyright Collateral with the United States
Copyright Office.  The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Administrative Agent for its benefit and the ratable benefit of each other
Secured Party under the Security Agreement.  The Security Agreement (and all
rights and remedies of the Administrative Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

 

SECTION 4.         Waiver, etc.  The Grantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Liabilities, this Agreement and the Security Agreement and any requirement that
any Secured Party protect, secure, perfect or insure any Lien, or any property
subject thereto, or exhaust any right or take any action against any Grantor or
any other Person (including any other Grantor) or entity or any Collateral
securing the Liabilities, as the case may be.  As provided below, this Agreement
shall be governed by, and construed in accordance with, the Laws of the State of
New York

 

E-39

--------------------------------------------------------------------------------


 

SECTION 5.         Release of Liens; Termination of Agreement.  Upon (a) the
disposition of Copyright Collateral in accordance with the Credit Agreement or
(b) the occurrence of the date (the “Termination Date”) on which Obligations
have been paid in full, the Commitments have been cancelled or terminated and
all outstanding Letters of Credit shall have expired or been cancelled, the
security interests granted herein shall automatically terminate with respect to
(i) such Copyright Collateral (in the case of clause (a)) or (ii) all Copyright
Collateral (in the case of clause (b)), without delivery of any instrument or
performance of any act by any party.  Upon the occurrence of the Termination
Date, this Agreement and all obligations of each Grantor hereunder shall
automatically terminate without delivery of any instrument or performance of any
act by any party.  A Grantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary of
the Borrower.  Upon any such permitted transaction or termination, the
Administrative Agent will, at the Grantors’ sole expense, deliver to the
Grantors, without any representations, warranties or recourse of any kind
whatsoever, all Copyright Collateral held by the Administrative Agent hereunder,
and execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

SECTION 6.         Acknowledgment.  The Grantor does hereby further acknowledge
and affirm that the rights and remedies of the Administrative Agent with respect
to the security interest in the Copyright Collateral granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.

 

SECTION 7.         Loan Document.  This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article IX thereof.

 

SECTION 8.         Governing Law, Entire Agreement, etc.  THIS SECURITY
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

SECTION 9.         Counterparts.  This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or via other electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 10.       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

*     *     *     *     *

 

E-40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-41

--------------------------------------------------------------------------------


 

SCHEDULE I
to Copyright Security Agreement

 

Item A.  Copyrights/Mask Works

 

Registered Copyrights/Mask Works

 

Registration No

 

Registration
Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright/Mask Work Pending Registration Applications

 

Serial No.

 

Filing Date

 

Author(s)

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Item B.  Copyright/Mask Work Licenses (including an indication of exclusive
Licenses for U.S. registered Copyrights)

 

Copyright

 

Licensor

 

Licensee

 

Effective
Date

 

Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of August 10, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), Deckers Outdoor
Corporation, a Delaware corporation (the “Borrower”), each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of August 10, 2012 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), Deckers Outdoor
Corporation, a Delaware corporation (the “Borrower”), each lender from time to
time party thereto and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

F-2

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Reference is hereby made to that certain Amended and
Restated Credit Agreement, dated as of August 10, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), Deckers Outdoor Corporation, a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

F-3

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to Reference is hereby made to that certain Amended and
Restated Credit Agreement, dated as of August 10, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), Deckers Outdoor Corporation, a Delaware corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”) and JPMorgan Chase Bank, National Association, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                      , 20[  ]

 

 

F-4

--------------------------------------------------------------------------------